 

Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_022417.htm]

 

Exhibit 10.1

 





 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of February
28, 2017, by and between Corindus Vascular Robotics, Inc., a Delaware
corporation (the “Company”), and each Purchaser identified on Exhibit A hereto
(each, including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).

 

Recitals

 

A.       This Agreement is being executed by the Company and each Purchaser in
connection with the private placement offering (the “Offering”) of the common
stock, par value $0.0001 per share, of the Company (the “Common Stock”), at the
Purchase Price per share.

 

B.       The Company and each Purchaser is executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and/or Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “Commission”) under the Securities Act.

 

C.       Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
that aggregate number of shares of Common Stock, determined as set forth in
Section 2.1(a) below (which aggregate amount for all Purchasers together shall
be collectively referred to herein as the “Shares”); the Shares may also be
referred to herein as the “Securities”.

 

D.       Prior to the Closing, the parties hereto will execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide, with respect to the Shares, certain
registration rights under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

Article 1

DEFINITIONS

 

1.1       Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing (or otherwise) against the
Company or any of its Subsidiaries or properties or any officer, director or
employee of the Company as of the date hereof acting in his or her capacity as
an officer, director or employee of the Company before or by any federal, state,
county, local or foreign court, arbitrator, governmental or administrative
agency, regulatory authority, stock market, stock exchange or trading facility.

 



 

 

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person; provided, however, that, for purposes
of Section 3.2(h), Section 4.7 and Section 4.8 of this Agreement, no Purchaser
shall be deemed to Control, be controlled by, or be under common control with,
or be an Affiliate of, the Company or any of its subsidiaries, or vice versa.

 

“Agreement” has the meaning set forth in the preamble.

 

“Applicable Laws” has the meaning set forth in Section 3.1(o).

 

“Board” means the Board of Directors of the Company.

 

“Boston Courts” means the state and federal courts sitting in Boston,
Massachusetts.

 

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the Commonwealth of Massachusetts are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase by the Purchasers and sale by the
Company of the Shares to such Purchasers pursuant to this Agreement.

 

“Closing Date” means the date on which a Closing occurs as provided in Section
2.1(b) hereof.

 

“Commission” has the meaning set forth in the Recitals.

 

“Common Stock” has the meaning set forth in the Recitals.

 

“Company” has the meaning set forth in the preamble.

 

“Company Counsel” means Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
with offices located at One Financial Center, Boston, Massachusetts 02111.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

“Company Product” has the meaning set forth in Section 3.1(p).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of the Company, that the statement is based upon the actual knowledge of the
officers of the Company who, as of the date hereof, have responsibility for the
matter or matters that are the subject of the statement, and the knowledge that
each such person would have reasonably obtained in the performance of each such
person’s duties as an officer of the Company.

 

“Compliance Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Control” (including the terms “controlling”, “controlled” by or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“Disclosure Schedule” has the meaning set forth in Section 3.1.

 



1 

 

 

“Disqualification Events” has the meaning set forth in Section 3.1(ll).

 

“Covered Persons” has the meaning set forth in Section 3.1(ll).

 

“Solicitor” has the meaning set forth in Section 3.1(ll).

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“Environmental Laws” has the meaning set forth in Section 3.1(l).

 

“Evaluation Date” has the meaning set forth in Section 3.1(u).

 

“ERISA” has the meaning set forth in Section 3.1(ii).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“FDA” has the meaning set forth in Section 3.1(o).

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Indemnified Person” has the meaning set forth in Section 4.8(b).

 

“Intellectual Property” has the meaning set forth in Section 3.1(r).

 

“Irrevocable Transfer Agent Instructions” means, with respect to the Company,
the Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed
by the Company and delivered to and acknowledged in writing by the Transfer
Agent.

 

“Lien” means any material lien, charge, claim, encumbrance, security interest,
right of first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means a material adverse effect on the (i) validity or
enforceability of or the Company’s ability to perform in any material respect
its obligations under this Agreement or (ii) earnings, results of operations,
assets, properties, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, except that any of the
following, either alone or in combination, shall not be deemed a Material
Adverse Effect: (i) effects caused by changes or circumstances affecting general
market conditions in the U.S. or applicable foreign economy or effects generally
applicable to the industry in which the Company operates, (ii) effects resulting
from or relating to the announcement or disclosure of the sale of the Securities
or other transactions contemplated by this Agreement, (iii) effects caused by
any event, occurrence or condition resulting from or relating to the taking of
any action in accordance with this Agreement, (iv) changes in the trading price
or trading volume of the Company’s Common Stock (but not the underlying causes
thereof), (v) the filing of any stockholder or derivative litigation arising
from or relating to the execution of this Agreement or the consummation of the
transactions contemplated hereby, or (vi) effects caused by earthquakes,
hostilities, acts of war, sabotage or terrorism or military actions or any
escalation or material worsening of any such hostilities, acts of war, sabotage
or terrorism or military actions existing as of the date hereof, except, with
respect to clauses (i) and (vi), to the extent that the effects of such changes
or events are disproportionately adverse to the earnings, results of operations,
assets, properties, business or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole.

 



2 

 

 

“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

 

“Material Permits” has the meaning set forth in Section 3.1(p).

 

“Money Laundering Laws” has the meaning set forth in Section 3.1(ff).

 

“Outside Date” means the twentieth (20th) Business Day following the date of
this Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on or quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NYSE-MKT.

 

“Proceeding” means an Action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition).

 

“Purchase Price” means $0.6616.

 

“Purchaser” or “Purchasers” has the meaning set forth in the preamble.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.2(b).

 

“Purchaser Party” has the meaning set forth in Section 4.8(a).

 

“Registration Rights Agreement” has the meaning set forth in the recitals.

 

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Purchasers of the Registrable Securities (as defined in the Registration Rights
Agreement).

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Sanctions” has the meaning set forth in Section 3.1(gg).

 

“Sanctioned Persons” has the meaning set forth in Section 3.1(gg).

 

“Sanctioned Country” and “Sanctioned Countries” have the meanings set forth in
Section 3.1(gg).

 



3 

 

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

 

“Securities Act” has the meaning set forth in the recitals.

 

“Shares” has the meaning set forth in the Recitals.

 

“Short Sales” include, without limitation, (i) (A) all “short sales” as defined
in Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or
not against the box, and (B) all types of direct and indirect stock pledges,
forward sale contracts, options, puts, calls, short sales, swaps, “put
equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act) and
similar arrangements (including on a total return basis) that have an
economically similar result to a “short sale” as defined in Rule 200, and (ii)
sales and other transactions through non-U.S. broker dealers or foreign
regulated brokers that have an economically similar result to a “short sale” as
defined in Rule 200.

 

“Stock Certificates” has the meaning set forth in Section 2.2(a)(iv).

 

“Subscription Amount” has the meaning set forth in Section 2.1(a).

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
capital stock or holds an equity or similar interest.

 

“Trading Affiliate” has the meaning set forth in Section 3.2(h).

 

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (unless the Principal Trading Market is
the OTC Bulletin Board or the OTC Pink tier of the OTC Markets Group, Inc.), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board or the OTC QB, OTC QX or OTC Pink tier of the OTC Markets Group,
Inc.), a day on which the Common Stock is traded in the over-the-counter market,
as reported by the OTC Bulletin Board, or (iii) if the Common Stock is not
quoted on any Trading Market (other than the OTC QB, OTC QX or OTC Pink tier of
the OTC Markets Group, Inc.), a day on which the Common Stock is quoted in the
over-the-counter market as reported by the OTC QB, OTC QX or OTC Pink tier of
the OTC Markets Group, Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) and (iii) hereof, then
Trading Day shall mean a Business Day.

 

“Trading Market” means whichever of the New York Stock Exchange, the NYSE-MKT,
the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq Capital
Market, the OTC Bulletin Board, the OTC QB, OTC QX or OTC Pink tier of the OTC
Markets Group, Inc. (or any similar organization or agency succeeding to its
functions of reporting prices) on which the Common Stock is listed or quoted for
trading on the date in question.

 

“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the annexes and exhibits attached hereto and thereto, the Irrevocable Transfer
Agent Instructions and any other documents or agreements executed in connection
with the transactions contemplated hereunder.

 

“Transfer Agent” means Manhattan Transfer Registrar Company, with a mailing
address of 57 Eastwood Road, Miller Place, NY 11764, or any successor transfer
agent for the Company.

 

“Voting Debt” has the meaning set forth in Section 3.1(g).

 



4 

 

 

Article 2

PURCHASE AND SALE

 

2.1       Closing.

 

(a)            Subject to the terms and conditions set forth in this Agreement,
at the Closing, the Company shall issue and sell to each Purchaser, and each
Purchaser shall, severally and not jointly, purchase from the Company, such
number of Shares of Common Stock equal to the quotient resulting from dividing
(i) the Subscription Amount for such Purchaser, as indicated opposite such
Purchaser’s name on Exhibit A hereto (the “Subscription Amount”), by (ii) the
Purchase Price, rounded down to the nearest whole Share.

 

(b)           The Closing of the purchase and sale of the Shares shall take
place at the offices of the Company on March 15, 2017 at 10:00 a.m. Eastern Time
or remotely by facsimile transmission or other electronic means or at such other
location(s), date, or time as the Company and the Purchasers holding or having
the right to acquire at least a majority of the Shares to be purchased at the
Closing may mutually agree (the “Closing Date”).

 

(c)           Except as may otherwise be agreed to among the Company and one or
more of the Purchasers, on or prior to the Closing Date, each Purchaser shall
wire its Subscription Amount, in United States dollars and in immediately
available funds, to a bank account designated by the Company.

 

(d)           On the Closing Date, upon receipt of the aggregate Purchase Price,
the Company shall irrevocably instruct the Transfer Agent to deliver to each
Purchaser (within three Trading Days after the Closing) evidence of a book entry
position (or, if requested in writing by a Purchaser on or before the date
hereof, a certificate), free and clear of all restrictive and other legends or
instructions (except as expressly provided in Section 4.1(b) hereof), evidencing
the number of Shares such Purchaser is purchasing hereunder.

 

2.2       Closing Deliveries.

 

(a)       On or prior to the Closing, the Company shall issue, deliver or cause
to be delivered or made available to each Purchaser the following (the “Company
Deliverables”):

 

(i)         this Agreement, duly executed by the Company;

 

(ii)        a legal opinion of Company Counsel dated as of the Closing Date and
in substantially the form attached hereto as Exhibit D, executed by such counsel
and addressed to the Purchasers;

 

(iii)       the Registration Rights Agreement, duly executed by the Company;

 

(iv)       a copy of the duly executed Irrevocable Transfer Agent Instructions
delivered to and acknowledged in writing by the Transfer Agent, relating to the
issuance of stock certificates, free and clear of all restrictive and other
legends except as provided in Section 4.1(b) hereof, evidencing the Shares
subscribed for by the Purchasers hereunder to be registered in the name of such
Purchasers as set forth on the Stock Certificate Questionnaire included as
Exhibit C-2 hereto (the “Stock Certificates”) and delivered to the Company
pursuant to Section 2.2(b)(iv);

 



5 

 

 

(v)        a certificate of the Secretary of the Company (the “Secretary’s
Certificate”), dated as of the Closing Date, (a) certifying the resolutions
adopted by the Board of Directors of the Company and any duly authorized
committee thereof relating to the transactions contemplated by this Agreement
and the other Transaction Documents and the issuance of the Securities, (b)
certifying the current versions of the certificate of incorporation, as amended,
and bylaws of the Company and (c) certifying as to the signatures and authority
of persons signing the Transaction Documents and related documents on behalf of
the Company, in the form attached hereto as Exhibit F;

 

(vi)       a certificate (the “Compliance Certificate”), dated as of the Closing
Date and signed by the Company’s Chief Executive Officer or its Chief Financial
Officer, certifying to the fulfillment of the conditions specified in Sections
5.1(a), (b) and (h) in the form attached hereto as Exhibit G.

 

(vii)      a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Delaware, as of a date
within five (5) days of the Closing Date; and

 

(viii)     a certified copy of the Certificate of Incorporation, as certified by
the Secretary of State of the State of Delaware, as of a date within ten (10)
days of the Closing Date.

 

(b)       On or prior to the Closing, each Purchaser shall deliver or cause to
be delivered to the Company the following (the “Purchaser Deliverables”):

 

(i)         this Agreement, duly executed by such Purchaser;

 

(ii)        the Registration Rights Agreement, duly executed by such Purchaser;

 

(iii)       its Subscription Amount, in United States dollars and in immediately
available funds, by wire transfer to the account provided by the Company no
later than three (3) days before the Closing Date;

 

(iv)       a fully completed and duly executed Selling Stockholder Questionnaire
in the form attached as Annex B to the Registration Rights Agreement;

 

(v)        a fully completed and duly executed Accredited Investor Questionnaire
in the form attached hereto as Exhibit C-1; and

 

(vi)       a fully completed and duly executed Stock Certificate Questionnaire
in the form attached hereto as Exhibit C-2.

 

(c)       On or prior to the Closing, the Company shall deliver to Boston
Scientific Corporation (“BSC”) a letter agreement (the “Letter Agreement”), by
and between the Company and BSC, in form and substance reasonably acceptable to
BSC, duly executed by the Company.



 



6 

 

 

Article 3

REPRESENTATIONS AND WARRANTIES

 

3.1       Representations and Warranties of the Company. The Company hereby
represents and warrants as of the date hereof and the Closing Date (except for
the representations and warranties that speak as of a specific date, which shall
be made as of such date) to each of the Purchasers that except as disclosed in
the disclosure schedule delivered by the Company hereunder (the “Disclosure
Schedule”), which disclosure shall be deemed a part of this Article 3 and shall
qualify any representations and warranties made by the Company herein to the
extent of the applicable disclosure:

 

(a)       Subsidiaries. Except as set forth on Section 3.1(a) of the Disclosure
Schedule, the Company has no direct or indirect Subsidiaries other than
Corindus, Inc., a Delaware corporation and wholly-owned subsidiary of the
Company, and Corindus Security Corporation, a Delaware corporation and
wholly-owned subsidiary of the Company. The Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interest of each
Subsidiary are validly issued and are fully paid, non-assessable.

 

(b)       Organization and Qualification. The Company and each Subsidiary is an
entity duly incorporated, validly existing and in good standing under the laws
of the jurisdiction of its incorporation, with the requisite corporate power and
authority to own or lease and use its properties and assets and to carry on its
business as currently conducted. The Company and its Subsidiaries are not in
violation of any of the provisions of their certificate of incorporation or
bylaws. The Company and each of its Subsidiaries are duly qualified to conduct
business and are in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by them makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not reasonably be
expected to result in a Material Adverse Effect.

 

(c)       Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Shares)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the legal, valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application or insofar as indemnification and contribution provisions may be
limited by applicable law. There are no shareholder agreements, voting
agreements, or other similar arrangements with respect to the Company’s capital
stock (i) to which the Company is a party or, (ii) to the Company’s Knowledge,
between or among any of the Company’s stockholders. Except as set forth on
Section 3.1(c) of the Disclosure Schedule, the Company has not entered into, and
does not have any current plans to enter into, any side letter, agreement or
arrangement with any Purchaser in connection with the transactions contemplated
by the Transaction Documents, other than the Letter Agreement, and each of the
Purchasers is purchasing Shares on the same terms as all other Purchasers.

 



7 

 

 

(d)       Non Contravention. The execution, delivery and performance by the
Company of the Transaction Documents to which it is a party and the consummation
by the Company of the transactions contemplated hereby or thereby (including,
without limitation, the issuance of the Shares) do not and will not (i) violate
any provisions of the Company’s or its Subsidiaries’ certificate of
incorporation or bylaws, (ii) constitute a default (or an event that with notice
or lapse of time or both would become a default) under, result in the creation
of any Lien upon any of the properties or assets of the Company or give to
others any rights of termination, amendment, acceleration or cancellation (with
or without notice, lapse of time or both) of, any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which the Company or any of its
Subsidiaries is a party or bound or to which its or their property is subject or
(iii) subject to the Required Approvals, conflict with, result in a violation
of, or imposition of any Lien, upon any property or assets of the Company
pursuant to any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court, regulatory body, administrative agency,
governmental authority, arbitrator or other authority to which the Company or
its Subsidiaries are subject (including federal and state securities laws and
regulations and the rules and regulations, assuming the correctness of the
representations and warranties made by the Purchasers herein, of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company is bound or affected), except in the case of clause (ii) and clause
(iii) such as would not individually reasonably be expected to have a Material
Adverse Effect.

 

(e)       Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, approval, authorization or order of, qualification,
designation, declaration, give any notice to, or make any filing or registration
with, any court or other federal, state, local or other governmental authority
or other Person in connection with the execution, delivery and performance by
the Company of the Transaction Documents (including the issuance of the
Securities), other than (i) the filing with the Commission of one or more
Registration Statements in accordance with the requirements of the Registration
Rights Agreement, (ii) filings required by applicable state securities laws
after the date hereof, (iii) the filing of a Notice of Sale of Securities on
Form D with the Commission under Regulation D of the Securities Act, (iv) the
filing of any requisite notices and/or application(s) to the Principal Trading
Market for the issuance and sale of the Shares and the listing of the Shares for
trading or quotation, as the case may be, thereon in the time and manner
required thereby (which will be made and approved prior to the Closing), (v) the
filings required in accordance with Section 4.6 of this Agreement and (vi) those
that have been made or obtained prior to the date of this Agreement satisfying
the requirements thereof (collectively, the “Required Approvals”).

 

(f)       Issuance of the Securities. The Shares have been duly authorized and,
when issued and paid for in accordance with the terms of the Transaction
Documents, will be duly and validly issued, fully paid and non-assessable and
free and clear of all Liens, other than restrictions on transfer provided for in
the Transaction Documents or imposed by applicable securities laws, and shall
not be subject to preemptive or similar rights. Assuming the accuracy of the
representations and warranties of the Purchasers in this Agreement, the Shares
will be issued in compliance with all applicable federal and state securities
laws.

 



8 

 

 

(g)       Capitalization. The authorized capital stock of the Company consists
of 250,000,000 shares of common stock and 10,000,000 shares of undesignated
preferred stock. As of the date hereof, there are no shares of preferred stock
issued and outstanding and there are 119,025,221 shares of common stock issued
and outstanding, of which no shares are owned by the Company. There are no other
shares of any other class or series of capital stock of the Company issued or
outstanding. The Company has no capital stock reserved for issuance, except
that, as of the date hereof, there are (i) 18,263,117 shares of common stock
reserved for issuance pursuant to the Company’s stock incentive plans, of which
17,523,072 shares are issuable upon the exercise of stock options outstanding on
the date hereof and (ii) 5,083,219 shares of common stock subject to outstanding
warrants. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents, that have not been effectively waived
as of the date hereof. Except as stated above or set forth on Section 3.1(g) of
the Disclosure Schedule, there are no bonds, debentures, notes or other
indebtedness having general voting rights (or convertible into securities having
such rights) (“Voting Debt”) and no outstanding options, warrants, calls,
subscriptions or other rights, agreements, arrangements or commitments relating
to the issued or unissued capital stock of the Company, obligating the Company
to issue, transfer, sell, redeem, purchase, repurchase or otherwise acquire or
cause to be issued, transferred, sold, redeemed, purchased, repurchased or
otherwise acquired any capital stock or Voting Debt of, or other equity
interests in, the Company or securities or rights convertible into or
exchangeable for such shares or equity interests or obligations of the Company
to grant, extend or enter into any such option, warrant, call, subscription or
other right, arrangement or commitment. Except as set forth on Section 3.1(g) of
the Disclosure Schedule, the issuance and sale of the Shares will not obligate
the Company to issue shares of Common Stock or other securities to any Person
(other than the Purchasers) and will not trigger any anti-dilution or price
adjustment rights. All of the outstanding shares of capital stock of the Company
are validly issued, fully paid and nonassessable, have been issued in compliance
in all material respects with all applicable federal and state securities laws,
and none of such outstanding shares was issued in violation of any preemptive
rights or similar rights to subscribe for or purchase securities which violation
would have or would reasonably be expected to result in a Material Adverse
Effect. There are no registration rights, stockholders agreements, voting
agreements or other similar agreements with respect to the Company’s capital
stock to which the Company is a party or, to the Company’s Knowledge, between or
among any of the Company’s stockholders.

 

(h)       SEC Reports. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it under the Exchange
Act, including pursuant to Section 13, 14(a) and 15(d) thereof, (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”
and together with this Agreement, including the Disclosure Schedule hereto, each
as amended and supplemented to date, the “Disclosure Materials”), on a timely
basis or has received a valid extension of such time of filing and has filed any
such SEC Reports prior to the expiration of any such extension. As of their
respective filing dates (or, if amended prior to the date of this Agreement,
when amended), all SEC Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder. None of the SEC Reports as of their respective dates
contained any untrue statement of material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. There is no transaction, arrangement, or other relationship between
the Company (or any Subsidiary) and any unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its Exchange Act
filings that is not so disclosed. Each franchise, contract or other document of
a character required to be described in the SEC Reports or to be filed as an
exhibit to the SEC Reports under the Securities Act and the rules and
regulations promulgated thereunder is so described or filed.

 

(i)       Financial Statements. The consolidated financial statements of the
Company included in the SEC Reports comply in all material respects with
applicable accounting requirements and the rules and regulations of the
Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries taken as a whole as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, year-end audit
adjustments. As of the date hereof, there are no disagreements between the
Company and its independent accounting firm on any matter of accounting
principles or practices, financial statement disclosure, or auditing scope or
procedure relating to the Company’s fiscal 2016 audit or otherwise that, if not
resolved to the satisfaction of the accounting firm, would result in the
accounting firm referencing such disagreement in its audit report for such
fiscal year.

 



9 

 

 

(j)       Tax Matters. The Company and each of its Subsidiaries (i) has prepared
and filed all foreign, federal and state income and all other tax returns,
reports and declarations required to be filed prior to the date hereof by any
jurisdiction to which it is subject, which are correct and complete in all
material respects for the periods to which such tax returns relate, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due prior to the date hereof on such
returns, reports and declarations, except those being contested in good faith,
with respect to which adequate reserves have been set aside on the books of the
Company and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply, except where the failure to so file or
pay or set aside provisions for any such tax, assessment, charge or return would
not reasonably be expected to have a Material Adverse Effect. There are in
effect no waivers of applicable statutes of limitations with respect to taxes
for any year.

 

(k)       Material Changes. Since the date of the latest balance sheet included
in the financial statements contained within the SEC Reports, (i) there have
been no events, occurrences or developments that have had or would reasonably be
expected to have a Material Adverse Effect, (ii) the Company has not incurred
any material liabilities (contingent or otherwise) other than (A) trade
payables, accrued expenses and other liabilities incurred in the ordinary course
of business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or to be
disclosed in filings made with the Commission, (iii) the Company has not
materially altered its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued in
the ordinary course pursuant to existing Company stock option or stock purchase
plans or executive and director corporate arrangements disclosed in the SEC
Reports, (vi) there has not been any material change or amendment to, or any
waiver of any material right under, any Material Contract under which the
Company or any of its assets is bound or subject, and (vii) there have not been
any changes in the authorized capital, assets, liabilities, financial condition,
business or operations of the Company from that reflected in the latest
financial statements contained in the SEC Reports except changes in the ordinary
course of business which have not had or would not reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect. Except
as set forth on Section 3.1(k) of the Disclosure Schedule, (1) neither the
Company nor any of its Subsidiaries has taken any steps to seek protection
pursuant to any law or statute relating to bankruptcy, insolvency,
reorganization, receivership, liquidation or winding up, nor does the Company or
any Subsidiary have any knowledge or reason to believe that any of their
respective creditors intend to initiate involuntary bankruptcy proceedings or
any actual knowledge of any fact which would reasonably lead a creditor to do
so; (2) the Company and its Subsidiaries, individually and on a consolidated
basis, are not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be insolvent;
and (3) neither the Company nor any of its Subsidiaries has engaged in any
business or in any transaction, and is not about to engage in any business or in
any transaction, for which the Company’s or such Subsidiary’s remaining assets
constitute unreasonably small capital.

 

(l)       Environmental Matters. To the Company’s Knowledge, the Company (i) is
not in violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), (ii) does not own or
operate any real property contaminated with any substance that is in violation
of any Environmental Laws, (iii) is not liable for any off-site disposal or
contamination pursuant to any Environmental Laws, and (iv) is not subject to any
claim relating to any Environmental Laws; which violation, contamination,
liability or claim has had or would have a Material Adverse Effect; and there is
no pending or, to the Company’s Knowledge, threatened investigation that might
lead to such a claim. The Company and each of its Subsidiaries have received and
are in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct its business, except where such
non-compliance or failure to receive required permits, licenses or other
approvals would not, individually or in the aggregate, have or reasonably be
expected to have a Material Adverse Effect. Neither the Company nor any of its
Subsidiaries has been named as a “potentially responsible party” under the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended.

 



10 

 

 

(m)       Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities, or (ii) would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Neither the Company
nor any Subsidiary, nor to the Company’s Knowledge any director or officer
thereof, is or has been the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the Company’s Knowledge there is not
pending or contemplated, any investigation by the Commission involving the
Company or, to the Company’s Knowledge, any current or former director or
officer of the Company. The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any of its Subsidiaries under the Exchange Act or the Securities Act.
There are no outstanding orders, judgments, injunctions, awards or decrees of
any court, arbitrator or governmental or regulatory body against the Company or,
to the Company’s Knowledge, any executive officers or directors of the Company
in their capacities as such, which individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(n)       Employment Matters. No labor dispute exists or, to the Company’s
Knowledge, is imminent with respect to any of the employees of the Company or
its Subsidiaries or any of its principal suppliers or contractors which would
have a Material Adverse Effect. None of the Company’s employees is a member of a
union that relates to such employee’s relationship with the Company, and the
Company is not a party to a collective bargaining agreement.

 

(o)       Compliance. The Company and its Subsidiaries (i) are not in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or its Subsidiaries), nor has the Company or any of its Subsidiaries
received written notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other Material
Contract (whether or not such default or violation has been waived), (ii) are
not in violation of any order of any court, arbitrator or governmental body
having jurisdiction over the Company, its Subsidiaries or their properties or
assets; and (iii) are in compliance with, and have not receipted notice that
they are in violation of, all statutes, laws, ordinances, rules and regulations
applicable to the Company and its Subsidiaries or to the Company Products
(“Applicable Laws”), including without limitation, all applicable rules and
regulations of the Food and Drug Administration (the “FDA”), except in each case
as would not, individually or in the aggregate, have a Material Adverse Effect.

 



11 

 

 

(p)       Regulatory Permits. The Company and each of its Subsidiaries possesses
all licenses, certificates, approvals, permits and other authorizations and
supplements or amendments thereto issued by all applicable federal, state, local
or foreign regulatory authorities necessary to conduct their respective
businesses (“Material Permits”), including, without limitation, the FDA, such
Material Permits are in full force and effect, and (i) neither the Company nor
any of its Subsidiaries has not received any notice of any adverse finding,
warning letter, assertion of noncompliance with, or adverse proceedings relating
to the any such Material Permits; (ii) the Company has no Knowledge of any facts
or circumstances that the Company would reasonably expect to give rise to the
revocation or modification of any Material Permits; (iii) neither the Company
nor any of its Subsidiaries has received written notice of any ongoing claim,
action, suit, proceeding, hearing, enforcement, investigation, arbitration or
other action from any governmental entity or third party alleging that any
product manufactured by or on behalf of the Company or any of its Subsidiaries
or out-licensed by the Company or any of its Subsidiaries (a “Company Product”),
operation or activity related to a Company Product is in violation of any
Applicable Laws or a Material Permit or has any knowledge that any such
governmental entity or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (iv) neither the Company
nor any of its Subsidiaries has received written notice that any governmental
entity has taken, is taking or intends to take action to limit, suspend, modify
or revoke any Material Permit or has any knowledge that any such governmental
entity has threatened or is considering such action with respect to a Company
Product; and (v) the Company and each of its Subsidiaries have filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Material Permits and that all such reports, documents, forms,
notices, applications, records, claims, submissions and supplements or
amendments were complete, correct and not misleading on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company’s
knowledge, neither the Company nor any of its Subsidiaries, directors, officers,
employees or agents, has made, or caused the making of, any false statements on,
or material omissions from, any other records or documentation prepared or
maintained to comply with the requirements of the FDA or any other governmental
entity.

 

(q)       Title to Assets. The Company does not own any real property. The
Company and its Subsidiaries have good and marketable title to all tangible
personal property owned by them which is material to the business of the Company
and its Subsidiaries, taken as a whole, in each case free and clear of all Liens
except such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or its Subsidiaries and except for Liens for the payment of
federal, state or other taxes for which appropriate reserves have been made in
accordance with GAAP and the payment of which is not delinquent or subject to
penalties. Any real property and facilities held under lease by the Company or
its Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not materially interfere with
the use made of such property and buildings by the Company or its Subsidiaries.

 

(r)       Intellectual Property. The Company and its Subsidiaries collectively
own, possess, license or have other rights to use all material foreign and
domestic patents, patent applications, trade and service marks, trade and
service mark registrations, trade names, copyrights, licenses, inventions, trade
secrets, technology, know-how and other proprietary rights and processes
necessary for the conduct of their businesses, taken as a whole, as now
conducted or as proposed in the SEC Reports to be conducted (collectively, the
“Intellectual Property”). To the Company’s Knowledge, (i) there are no rights of
third parties to any Intellectual Property, other than as licensed by the
Company; (ii) the Company’s or its Subsidiaries’ use of any such Intellectual
Property in the conduct of its business as presently conducted does not infringe
upon the rights of any third parties; (ii) there is no infringement by third
parties of any such Intellectual Property; (iii) there is no pending or
threatened Action challenging the Company’s rights in or to or scope of any such
Intellectual Property; (iv) there is no pending or threatened Action challenging
the validity or scope of any such Intellectual Property; and (v) there is no
pending or threatened Action that the Company infringes or otherwise violates
any patent, trademark, copyright, trade secret or other proprietary rights of
others. The Company is not aware of any facts required to be disclosed to the
U.S. Patent and Trademark Office which have not been disclosed to the U.S.
Patent and Trademark Office and which would preclude the grant of a patent in
connection with any patent application of the Intellectual Property or could
form the basis of a finding of invalidity with respect to any issued patents of
the Intellectual Property. The Company and its Subsidiaries collectively have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of the Intellectual Property, except where the failure to do so
would not, individually or in the aggregate, have or reasonably be expected to
have a Material Adverse Effect.

 



12 

 

 

(s)       Insurance. The Company and each of its Subsidiaries is insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are reasonable and customary in the business in which it
is engaged; all policies of insurance and fidelity or surety bonds insuring the
Company and each of its Subsidiaries or their respective businesses, assets,
employees, officers and directors are in full force and effect; the Company and
each of its Subsidiaries is in compliance with the terms of such policies and
instruments in all material respects; there are no claims by the Company or any
of its Subsidiaries under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and neither the Company nor any of its Subsidiaries has been
refused any insurance coverage sought or applied for. The Company has not
received any notice of cancellation of any such insurance, nor does the Company
have any Knowledge that it will be unable to renew its existing insurance
coverage for the Company as and when such coverage expires or to obtain similar
coverage from similar insurers as may be necessary to continue its business
without a significant increase in cost.

 

(t)       Transactions with Affiliates and Employees. None of the officers or
directors of the Company and, to the Company’s Knowledge, none of the employees
of the Company, is presently a party to any transaction with the Company or to a
transaction presently contemplated by the Company (other than for services as
employees, officers and directors) that would be required to be disclosed by the
Company pursuant to Item 404 of Regulation S-K promulgated under the Securities
Act, except as contemplated by the Transaction Documents or set forth in the SEC
Reports.

 

(u)       Internal Accounting Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset and liability accountability, (iii) access to assets or incurrence of
liabilities is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets and
liabilities is compared with the existing assets and liabilities at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s internal controls over financial reporting (as defined in Rule
13a-15(f) under the Exchange Act) are effective to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and the Company is not aware of any material weakness in
its internal controls over financial reporting.

 

(v)       Sarbanes-Oxley. The Company is in compliance in all material respects
with all of the provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it. The Company has established disclosure controls and procedures
(as such term is defined in Rule 13a-15(e) and 15d-15(e) under the Exchange Act)
for the Company and designed such disclosure controls and procedures to ensure
that information required to be disclosed by the Company in the reports it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s disclosure controls and procedures as of the end of the period covered
by the Company’s most recently filed periodic report under the Exchange Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date); such disclosure controls and
procedures are effective. Since the Evaluation Date, there have been no changes
in the Company’s internal control over financial reporting (as such term is
defined in the Exchange Act) that have materially affected, or are reasonably
likely to materially affect, the Company’s internal control over financial
reporting.

 



13 

 

 

(w)       Certain Fees. No person or entity will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or a Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company.

 

(x)       Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 of this Agreement
(without giving effect to any materiality qualifiers therein) and the accuracy
of the information disclosed by each Purchaser in the Accredited Investor
Questionnaire delivered pursuant to Section 2.2(b)(iv) and Section 5.3(d), no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Purchasers under the Transaction Documents.

 

(y)       No General Solicitation. Neither the Company nor any Person acting on
its behalf has conducted any “general solicitation” or “general advertising” (as
those terms are used in Regulation D) in connection with the offer or sale of
any of the Securities.

 

(z)       No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 (without giving effect
to any materiality qualifiers therein), neither the Company nor any Person
acting on its behalf has, directly or indirectly, at any time within the past
six (6) months, made any offers or sales of any Company security or solicited
any offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Section 4(a)(2) or
Regulation D under the Securities Act in connection with the offer and sale by
the Company of the Securities as contemplated hereby or (ii) cause the Offering
of the Securities pursuant to the Transaction Documents to be integrated with
prior offerings by the Company for purposes of any applicable law, regulation or
shareholder approval provisions, including, without limitation, under the rules
and regulations of any Trading Market on which any of the securities of the
Company are listed or designated.

 

(aa)    Registration Rights. Other than the Purchasers pursuant to the
Registration Rights Agreement or as disclosed in Section 3.1(aa) of the
Disclosure Schedule, no Person has any right to cause the Company to effect the
registration under the Securities Act of any securities of the Company.

 

(bb)    Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action designed to terminate the registration of the Common Stock under
the Exchange Act, nor has the Company received any notification that the
Commission is contemplating terminating such registration. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Company’s common stock on the
Principal Trading Market and the Company has not, in the 12 months preceding the
date hereof, received written notice from any Trading Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is in compliance with all listing and maintenance requirements of the Principal
Trading Market on the date hereof and the issuance of the Securities will not
violate any such listing or maintenance requirements.

 

(cc)     Application of Takeover Protections; Rights Agreements. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of the
State of Delaware that is or could reasonably be expected to become applicable
to any of the Purchasers as a result of the Purchasers and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including, without limitation, the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities. The Company has not
adopted a stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of Common Stock or a change in control of
the Company.

 



14 

 

 

(dd)     Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its SEC
Reports (including, for purposes hereof, any that are required to be disclosed
in a Form 10) and is not so disclosed or that otherwise would have a Material
Adverse Effect.

 

(ee)     Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor to the Company’s Knowledge, any agent or other person acting
on behalf of the Company or its Subsidiaries, has: (i) directly or indirectly,
used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses related to foreign or domestic political activity, (ii) made
any unlawful payment to foreign or domestic government officials or employees or
to any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) taken any action, directly or indirectly, that would
result in a violation by the Company or such persons of the Foreign Corrupt
Practices Act of 1977, as amended, and the rules and regulations thereunder.

 

(ff)     Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements and the money
laundering statutes and the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
Knowledge of the Company, threatened.

 

(gg)     OFAC. Neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any director, officer, agent or employee of the
Company or any of its Subsidiaries (i) is currently subject to any sanctions
administered or imposed by the United States (including any administered or
enforced by the Office of Foreign Assets Control of the U.S. Treasury
Department, the U.S. Department of State, or the Bureau of Industry and Security
of the U.S. Department of Commerce), the United Nations Security Council, the
European Union, or the United Kingdom (including sanctions administered or
controlled by Her Majesty’s Treasury) (collectively, “Sanctions” and such
persons, “Sanction Persons”) or (ii) will, directly or indirectly, use the
proceeds of this offering, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person in any manner
that will result in a violation of any economic Sanctions by, or could result in
the imposition of Sanctions against, any person (including any person
participating in the offering, whether as underwriter, advisor, investor or
otherwise). Neither the Company nor any of its Subsidiaries nor, to the
Knowledge of the Company, any director, officer, agent, or employee of the
Company or any of its Subsidiaries, is a person that is, or is 50% or more owned
or otherwise controlled by a person that is: (i) the subject of any Sanctions;
or (ii) located, organized or resident in a country or territory that is, or
whose government is, the subject of Sanctions that broadly prohibit dealings
with that country or territory (currently, Cuba, Iran, North Korea, Sudan, and
Syria) (collectively, “Sanctioned Countries” and each, a “Sanctioned Country”).
Neither the Company nor any of its Subsidiaries has engaged in any dealings or
transactions with or for the benefit of a Sanctioned Person, or with or in a
Sanctioned Country, in the preceding three years, nor does the Company or its
Subsidiaries have any plans to increase their respective dealings or
transactions with Sanctioned Persons, or with or in Sanctioned Countries.

 



15 

 

 

(hh)     Transfer Taxes. There are no transfer taxes or other similar fees or
charges under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Securities. 

 

(ii)     Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as
defined in the Investment Company Act of 1940, as amended.

 

(jj)     Price of Common Stock. The Company has not, and to the Company’s
Knowledge no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company to facilitate the sale or resale of the
Securities.

 

(kk)     ERISA. None of the following events has occurred or exists: (i) a
failure to fulfill the obligations, if any, under the minimum funding standards
of Section 302 of the United States Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and the regulations and published interpretations
thereunder with respect to a Plan that is required to be funded, determined
without regard to any waiver of such obligations or extension of any
amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company that would reasonably be expected to have a Material Adverse Effect;
(iii) any breach of any contractual obligation, or any violation of law or
applicable qualification standards, with respect to the employment or
compensation of employees by the Company that would reasonably be expected to
have a Material Adverse Effect. None of the following events has occurred or is
reasonably likely to occur: (i) a material increase in the aggregate amount of
contributions required to be made to all Plans in the current fiscal year of the
Company compared to the amount of such contributions made in the most recently
completed fiscal year of the Company; (ii) a material increase in the
“accumulated post-retirement benefit obligations” (within the meaning of
Statement of Financial Accounting Standards 106) of the Company compared to the
amount of such obligations in the most recently completed fiscal year of the
Company; (iii) any event or condition giving rise to a liability under Title IV
of ERISA that would reasonably be expected to have a Material Adverse Effect; or
(iv) the filing of a claim by one or more employees or former employees of the
Company related to their employment that would reasonably be expected to have a
Material Adverse Effect. For purposes of this paragraph, the term “Plan” means a
plan (within the meaning of Section 3(3) of ERISA) subject to Title IV of ERISA
with respect to which the Company may have any liability.

 

(ll)     No “Bad Actor” Disqualification. The Company has conducted a factual
inquiry including the procurement of relevant questionnaires from each Covered
Person (as defined below) or other means to determine whether any Covered Person
(as defined below) is subject to any of the “bad actor” disqualifications
described in Rule 506(d)(1)(i) to (viii) under the Securities Act
(“Disqualification Events”). To the Company’s knowledge, after conducting such
factual inquiries, no Covered Person is subject to a Disqualification Event,
except for a Disqualification Event covered by Rule 506(d)(2) or (d)(3) under
the Securities Act. The Company has complied, to the extent applicable, with any
disclosure obligations under Rule 506(e) under the Securities Act. “Covered
Persons” are those persons specified in Rule 506(d)(1) under the Securities Act,
including the Company; any predecessor or affiliate of the Company; any
director, executive officer, other officer participating in the offering,
general partner or managing member of the Company; any beneficial owner of 20%
or more of the Company’s outstanding voting equity securities, calculated on the
basis of voting power; any promoter (as defined in Rule 405 under the Securities
Act) connected with the Company in any capacity at the time of the sale of the
Shares; and any person that has been or will be paid (directly or indirectly)
remuneration for solicitation of purchasers in connection with the sale of the
Shares (a “Solicitor”), any general partner or managing member of any Solicitor,
and any director, executive officer or other officer participating in the
offering of any Solicitor or general partner or managing member of any
Solicitor.

 



16 

 

 

(mm)     Registration Eligibility. To the Company’s knowledge, the Company is
eligible to register the resale of the Shares by the Purchasers using Form S-3
promulgated under the Securities Act.

 

(nn)     Shell Company Status. Except as set forth in Section 3(nn) of the
Disclosure Schedule, the Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

 

(oo)     Disclosure. The Company understands and confirms that the Purchasers
will rely on the foregoing representations in effecting transactions in
securities of the Company. To the Knowledge of the Company, (i) the Disclosure
Materials, and all due diligence materials regarding the Company, its business
and the transactions contemplated hereby that are not projections or
forward-looking statements, furnished by or on behalf of the Company to any
Purchaser in connection with such Purchaser’s evaluation of the Company are,
when taken together with the Disclosure Materials, true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. To the Knowledge of the Company, all projections and forward-looking
statements regarding the Company and its business, furnished by or on behalf of
the Company to any Purchaser in connection with such Purchaser’s evaluation of
the Company, were made on a good faith, reasonable basis by Company management.

 

3.2       Representations and Warranties of the Purchasers. Each Purchaser
hereby, for itself and for no other Purchaser, represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:

 

(a)       Organization; Authority. Such Purchaser is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership, limited liability
company or other similar power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents to which it is a party
and otherwise to carry out its obligations hereunder and thereunder. The
execution, delivery and performance by such Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or, if such Purchaser is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such
Purchaser. Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application or insofar as indemnification
and contribution provisions may be limited by applicable law.

 



17 

 

 

(b)       Non Contravention. The execution, delivery and performance by such
Purchaser of the Transaction Documents to which it is a party and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (i) result in a violation of the organizational documents of
such Purchaser, (ii) constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which such Purchaser is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to such Purchaser,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Purchaser to perform its obligations hereunder.

 

(c)       Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to, or for distributing or reselling
such Securities or any part thereof in violation of the Securities Act or any
applicable state securities laws. Such Purchaser is acquiring the Securities
hereunder in the ordinary course of its business. Such Purchaser does not
presently have any agreement, plan or understanding, directly or indirectly,
with any Person to distribute or effect any distribution of any of the
Securities (or any securities which are derivatives thereof) to or through any
person or entity; such Purchaser is not a registered broker-dealer under Section
15 of the Exchange Act or an entity engaged in a business that would require it
to be so registered as a broker-dealer.

 

(d)       Purchaser Status. At the time such Purchaser was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the Securities Act, for the reason(s) specified on
the Accredited Investor Questionnaire attached hereto as completed by such
Purchaser, and such Purchaser shall submit to the Company such further
assurances of such status as may be reasonably requested by the Company.

 

(e)       General Solicitation. Such Purchaser is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general advertisement.

 

(f)       Experience of Such Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(g)       Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the Offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser’s right to rely on the truth, accuracy and completeness of the
Disclosure Materials and the Company’s representations and warranties contained
in the Transaction Documents (as qualified by the Disclosure Materials). Such
Purchaser has sought such accounting, legal and tax advice as it has considered
necessary to make an informed decision with respect to its acquisition of the
Securities.

 



18 

 

 

(h)      Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time such Purchaser was first contacted by the
Company or any other Person regarding the transactions contemplated hereby,
neither such Purchaser nor any Affiliate of such Purchaser (including, for
purposes of this Section 3.2(h), any limited partner of such Purchaser) has,
directly or indirectly, nor has any Person acting on behalf of or pursuant to
any understanding with such Purchaser or an Affiliate of such Purchaser,
effected or agreed to effect any transactions in the securities of the Company
(including, without limitation, any Short Sales involving the Company’s
securities). Neither such Purchaser nor any Affiliate of such Purchaser holds
any short position in the Company’s securities. Other than to other Persons
party to this Agreement or to employees or advisors of such Purchaser, such
Purchaser has maintained the confidentiality of all disclosures made to it in
connection with the transactions contemplated hereby (including the existence
and terms of such transactions).

 

(i)       Brokers and Finders. No Person will have, as a result of the
transactions contemplated by this Agreement, any valid right, interest or claim
against or upon the Company or any Purchaser for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Purchaser.

 

(j)       Independent Investment Decision. Such Purchaser has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and such Purchaser confirms that it has not relied on the
advice of any other Person’s business and/or legal counsel in making such
decision. Such Purchaser understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Purchaser in
connection with the purchase of the Securities constitutes legal, tax or
investment advice. Such Purchaser has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Securities.

 

(k)      Reliance on Exemptions. Such Purchaser understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgements and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities.

 

(l)       No Governmental Review. Such Purchaser understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the Offering of the
Securities.

 

(m)     Regulation M. Such Purchaser is aware that the anti-manipulation rules
of Regulation M under the Exchange Act may apply to sales of Common Stock and
other activities with respect to the Common Stock by the Purchasers.

 

(n)      Residency. Such Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below such Purchaser’s name on the signature
page attached hereto.

 



19 

 

 

(q)       Prohibited Purchaser. Such Purchaser represents that neither it nor,
to its knowledge, any person or entity controlling, controlled by or under
common control with it, nor any person having a beneficial interest in it, nor
any person on whose behalf the Purchaser is acting: (i) is a person listed in
the Annex to Executive Order No. 13224 (2001) issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit, or Support Terrorism); (ii) is
named on the List of Specially Designated Nationals and Blocked Persons
maintained by the U.S. Office of Foreign Assets Control; (iii) is a non-U.S.
shell bank or is providing banking services indirectly to a non-U.S. shell bank;
(iv) is a senior non-U.S. political figure or an immediate family member or
close associate of such figure; or (v) is otherwise prohibited from investing in
the Company pursuant to applicable U.S. anti-money laundering, anti-terrorist
and asset control laws, regulations, rules or orders (categories (i) through
(v), each a “Prohibited Purchaser”). The Purchaser agrees to provide the
Company, promptly upon request, all information that the Company reasonably
deems necessary or appropriate to comply with applicable U.S. anti-money
laundering, anti-terrorist and asset control laws, regulations, rules and
orders. The Purchaser consents to the disclosure to U.S. regulators and law
enforcement authorities by the Company and its Affiliates and agents of such
information about the Purchaser as the Company reasonably deems necessary or
appropriate to comply with applicable U.S. antimony laundering, anti-terrorist
and asset control laws, regulations, rules and orders. If the Purchaser is a
financial institution that is subject to the USA Patriot Act, the Purchaser
represents that it has met all of its obligations under the USA Patriot Act. The
Purchaser acknowledges that if, following its investment in the Company, the
Company reasonably believes that the Purchaser is a Prohibited Purchaser, the
Company has the right or may be obligated to prohibit additional investments,
segregate the assets constituting the investment in accordance with applicable
regulations or immediately require the Purchaser to transfer the Shares. The
Purchaser further acknowledges that the Purchaser will have no claim against the
Company or any of its Affiliates or agents for any form of damages as a result
of any of the foregoing actions.

 

The Company and each of the Purchasers acknowledge and agree that no party to
this Agreement has made or makes any representations or warranties with respect
to the transactions contemplated hereby other than those specifically set forth
in this Article III and the Transaction Documents and that, except as otherwise
provided herein, neither the Company nor any Purchaser has relied on the
accuracy or completeness of any information not contained in the Transaction
Documents.

 

Article 4

OTHER AGREEMENTS OF THE PARTIES

 

4.1       Transfer Restrictions.

 

(a)       Compliance with Laws. Notwithstanding any other provision of the
Transaction Documents, each Purchaser covenants that the Securities may be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the Securities Act, or pursuant to an
available exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of the Securities
other than (i) pursuant to an effective registration statement, (ii) to the
Company, (iii) pursuant to Rule 144, or (iv) in connection with a bona fide
pledge, the Company may require the transferor thereof to provide to the Company
an opinion of counsel selected by the transferor and reasonably acceptable to
the Company, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act, and, as a
condition of such transfer, any such transferee shall agree in writing to be
bound by the terms of this Agreement and shall have the rights of a Purchaser
under this Agreement and the Registration Rights Agreement.

 

(b)       Legends. Certificates evidencing the Securities shall bear any legend
as required by the “Blue Sky” laws of any state and a restrictive legend in
substantially the following form until such time as they are not required under
Section 4.1(c) (and a stock transfer order may be placed against transfer of the
certificates for the Securities):

 



20 

 

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION
OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY.

 

In addition, if the Company reasonably determines that any Purchaser is an
Affiliate of the Company, the certificate evidencing the Securities issued to
such Purchaser shall bear a customary “Affiliates” legend.

 

(c)       Removal of Legends. Subject to the Company’s right to request an
opinion of counsel as set forth in Section 4.1(a), the legend set forth in
Section 4.1(b) above shall be removable and the Company shall issue or cause to
be issued a certificate without such legend or any other legend to the holder of
the applicable Shares upon which it is stamped or issue or cause to be issued to
such holder by electronic delivery at the applicable balance account at The
Depository Trust Company (“DTC”) as provided in this Section 4.1(c), if (i) such
Securities are registered for resale under the Securities Act and the Purchaser
is selling pursuant to the effective registration statement registering the
Securities for resale (provided that, the Purchaser agrees to only sell such
Securities during such time that such registration statement is effective and
not withdrawn or suspended, and only as permitted by such registration
statement), or (ii) such Securities are sold or transferred in compliance with
Rule 144 (if the transferor is not an Affiliate of the Company), including
without limitation in compliance with the current public information
requirements of Rule 144 if applicable to the Company at the time of such sale
or transfer, and the holder and its broker have delivered customary documents
reasonably requested by the Transfer Agent and/or Company Counsel in connection
with such sale or transfer. Any fees (with respect to the Transfer Agent,
Company Counsel or otherwise) associated with the removal of such legend shall
be borne by the Company. Following the Effective Date (as defined in the
Registration Rights Agreement), or at such other time as a legend is no longer
required for certain Securities, the Company will no later than three (3)
Trading Days following the delivery by a Purchaser to the Company or the
Transfer Agent (with concurrent notice and delivery of copies to the Company) of
a legended certificate representing such Shares (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer, and together with such other customary documents as
the Transfer Agent and/or Company Counsel shall reasonably request), deliver or
cause to be delivered to the transferee of such Purchaser or such Purchaser, as
applicable, a certificate representing such Securities that is free from all
restrictive and other legends. Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to the Purchasers, as
applicable, by crediting the account of the transferee’s or Purchaser’s prime
broker with DTC.

 

(d)       Irrevocable Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its Transfer Agent, and any subsequent Transfer
Agent, in the form of Exhibit E attached hereto (the “Irrevocable Transfer Agent
Instructions”). The Company represents and warrants that no instruction other
than the Irrevocable Transfer Agent Instructions or instructions consistent
therewith or otherwise contemplated hereby or thereby or by the other
Transaction Documents or such other documents as the Transfer Agent may request
in connection with any such instructions will be given by the Company to its
Transfer Agent in connection with this Agreement, and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in and subject to the terms of this Agreement, the other
Transaction Documents and applicable law.

 



21 

 

 

(e)       Acknowledgement. While the Registration Statement remains effective,
each Purchaser hereunder may sell the Shares in accordance with the plan of
distribution contained in the Registration Statement and, if it does so, it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Each Purchaser, severally and not jointly with
the other Purchasers, agrees that if it is notified by the Company in writing at
any time that the Registration Statement registering the resale of the Shares is
not effective or that the prospectus included in such Registration Statement no
longer complies with the requirements of Section 10 of the Securities Act, such
Purchaser will refrain from selling such Shares until such time as such
Purchaser is notified by the Company that such Registration Statement is
effective or such prospectus is compliant with Section 10 of the Securities Act,
unless such Purchaser is able to, and does, sell such Shares pursuant to an
available exemption from the registration requirements of Section 5 of the
Securities Act. Each Purchaser acknowledges that the delivery of the Irrevocable
Transfer Agent Instructions and any removal of any legends from certificates
representing the Shares as set forth in this Section 4.1 is predicated on the
Company’s reliance upon the Purchaser’s acknowledgement in this Section 4.1(e).

 

4.2       Acknowledgment of Dilution. The Company acknowledges that the issuance
of the Securities may result in dilution of the outstanding shares of Common
Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including without limitation its obligation to issue the
Shares pursuant to the Transaction Documents, are, subject to the terms and
conditions expressly set forth in this Agreement, unconditional and absolute and
not subject to any right of set off, counterclaim, delay or reduction,
regardless of the effect of any such dilution or any claim the Company may have
against any Purchaser and regardless of the dilutive effect that such issuance
may have on the ownership of the other stockholders of the Company.

 

4.3       Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D and to provide a copy
thereof to each Purchaser who requests a copy in writing promptly after such
filing. The Company shall take such action as the Company shall reasonably
determine is necessary in order to qualify the Securities for sale to the
Purchasers at the Closing pursuant to this Agreement under applicable securities
or “Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), which, subject to the accuracy of the Company’s and
the Purchaser’s representations and warranties set forth herein, shall consist
of the submission of all filings and reports relating to the offer and sale of
the Securities pursuant to Rule 506 of Regulation D required under applicable
securities or “Blue Sky” laws of the states of the United States following the
Closing Date, and shall provide evidence of any such action so taken to the
Purchasers who request in writing such evidence.

 

4.4       No Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that the Affiliates of the Company shall not, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Purchasers, or that will be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market such that it
would require shareholder approval prior to the closing of such other
transaction unless shareholder approval is obtained before the closing of such
subsequent transaction.

 



22 

 

 

4.5       Indemnification.

 

(a)       Indemnification of the Purchasers. In addition to the indemnity
provided in the Registration Rights Agreement, subject to this Section 4.8, the
Company will indemnify and hold each Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur, as a
result of or relating to: (1) third party claims against such Purchaser relating
to any breach of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents, and
(2) third party claims against a Purchaser or any of its Affiliates, in any
capacity, by any Person who is not an Affiliate, limited partner, or other
investor of such Purchaser, with respect to any of the transactions contemplated
by the Transaction Documents (unless such action is based upon a breach of such
Purchaser’s representations, warranties or covenants under the Transaction
Documents or any conduct by such Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). The Company will not be liable
to any Purchaser Party under this Agreement to the extent, but only to the
extent that a loss, claim, damage or liability is attributable to (i) the
failure of such Purchaser Party to comply with the covenants and agreements
contained in Section 4.8 below respecting sale of the Securities, (ii) the
inaccuracy of any representations made by such Purchaser Party herein, or (iii)
information regarding such Purchaser Party furnished in such Purchaser Party’s
Accredited Investor Questionnaire to the Company by such Purchaser Party.

 

(b)       Conduct of Indemnification Proceedings. Promptly after receipt by any
Person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to Section 4.8(a), such Indemnified Person shall promptly notify
the Company in writing and the Company shall have the right to assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Person and the assumption of the payment of all fees and
expenses; provided, however, that the failure of any Indemnified Person to so
notify the Company shall not relieve the Company of its obligations hereunder
except to the extent that the Company is actually and materially prejudiced by
such failure to notify. In any such proceeding, any Indemnified Person shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless: (i) the
Company and the Indemnified Person shall have mutually agreed to the retention
of such counsel; (ii) the Company shall have failed promptly to assume the
defense of such proceeding or the Company does not, upon assuming the defense of
such proceeding, conduct the defense of such claim actively and diligently; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Person and the Company, and such Indemnified
Person shall have been advised by counsel that a conflict of interest exists if
the same counsel were to represent such Indemnified Person and the Company; (iv)
the claim is based upon any proceeding, indictment, allegation or investigation
of a criminal nature; or (v) the claim seeks an injunction or non-monetary or
equitable relief against the Indemnified Person, other than any such claim that
is incidental to the primary claim or claims and not material (in the case of
clauses (ii)-(v), if such Indemnified Party notifies the Company in writing that
it elects to employ separate counsel at the expense of the Company, the Company
shall not have the right to assume the defense thereof and such counsel shall be
at the expense of the Company). The Company shall not be liable for any
settlement of any proceeding effected without its written consent, which consent
shall not be unreasonably withheld, delayed or conditioned. Without the prior
written consent of the Indemnified Person, which consent shall not be
unreasonably withheld, delayed or conditioned, the Company shall not effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is a party, unless such settlement includes an unconditional
release of such Indemnified Person from all liability arising out of such
Proceeding and such settlement does not require any Indemnified Person to
perform any covenant or refrain from engaging in any activity or include any
non-monetary limitation on the actions of any Indemnified Person or any of its
Affiliates or any admission of fault, violation, culpability, malfeasance or
nonfeasance by, or on behalf of, or liability on behalf of, any such Indemnified
Person.

 



23 

 

 

4.6       Listing of Securities. In the time and manner required by the
Principal Trading Market, the Company shall have prepared and filed with and, by
the date hereof, shall have obtained, the approval of such Trading Market any
additional shares listing application that may be required by such Trading
Market covering all of the Shares and shall use its commercially reasonable
efforts to take all steps necessary to maintain, so long as any other shares of
Common Stock shall be so listed, such listing.

 

4.7       Securities Laws Disclosure; Publicity. On or before 9:00 a.m., New
York City time, on the Business Day immediately following the date hereof, the
Company shall issue a press release (the “Press Release”) reasonably acceptable
to the Purchasers disclosing all material terms of the transactions contemplated
hereby. On or before 5:30 p.m., New York City time, on the fourth Trading Day
immediately following the execution of this Agreement, the Company will file a
Current Report on Form 8-K with the Commission describing the terms of the
Transaction Documents (and including as exhibits to such Current Report on Form
8-K the material Transaction Documents (including, without limitation, this
Agreement and the Registration Rights Agreement)). Each Purchaser, severally and
not jointly with the other Purchasers, covenants that it will comply with the
provisions of any confidentiality or nondisclosure agreement executed by it and,
in addition, until such time as the transactions contemplated by this Agreement
are required to be publicly disclosed by the Company as described in this
Section 4.7, such Purchaser will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). In addition, except as otherwise required by law or
applicable stock exchange rules, no announcement or other disclosure, public or
otherwise, shall be made, either directly or indirectly, by the Company or its
Affiliates that mentions or references BSC or its Affiliates without the prior
written consent of BSC, which consent shall not be unreasonably withheld,
delayed or conditioned.

 

4.8       Dispositions and Confidentiality after the Date Hereof. Each Purchaser
shall not, and shall cause any Affiliate of such Purchaser which (i) had
knowledge of the transactions contemplated hereby, (ii) has or shares discretion
relating to such Purchaser’s investments or trading or information concerning
such Purchaser’s investments, including in respect of the Securities and (iii)
is subject to such Purchaser’s review or input concerning such Affiliate’s
investments or trading (collectively, “Trading Affiliates”) not to, prior to the
effectiveness of the Registration Statement: (a) sell, offer to sell, solicit
offers to buy, dispose of, loan, pledge or grant any right with respect to
(collectively, a “Disposition”) the Securities; or (b) engage in any hedging or
other transaction which is designed or could reasonably be expected to lead to
or result in a Disposition of the Securities by such Purchaser or a Trading
Affiliate, except, in each case, for Dispositions pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. During the 12-month period immediately following
the date hereof, no Purchaser shall, and each Purchaser shall cause its Trading
Affiliates not to, engage in any Short Sales or hedging transactions involving
the Company’s securities. In addition, each Purchaser agrees that for so long as
it owns any Common Stock, it will not enter into any Short Sale of Shares
executed at a time when such Purchaser has no equivalent offsetting long
position in the Common Stock. For purposes of determining whether such Purchaser
has an equivalent offsetting long position in the Common Stock, shares that such
Purchaser is entitled to receive within sixty (60) days (whether pursuant to
contract or upon conversion or exercise of convertible securities) will be
included as if held long by such Purchaser. Each Purchaser covenants that
neither it nor any Person acting on its behalf or pursuant to any understanding
with it will engage in any transactions in the Company’s securities (including,
without limitation, any Short Sales involving the Company’s securities) during
the period from the date hereof until the earlier of such time as (i) the
transactions contemplated by this Agreement are first publicly announced as
described in Section 4.7 or (ii) this Agreement is terminated in full pursuant
to Section 6.17. Each Purchaser understands and acknowledges, severally and not
jointly with any other Purchaser, that the Commission currently takes the
position that covering a short position established prior to effectiveness of a
resale registration statement with shares included in such registration
statement would be a violation of Section 5 of the Securities Act, as set forth
in Division of Corporation Financing Compliance and Disclosure Interpretation
239.10 regarding short selling.

 



24 

 

 

4.9       Shelf Registration; Authorized Shares. The Company shall use its
commercially reasonable efforts to ensure that it has enough authorized shares
of Common Stock and an effective shelf registration statement under the
Securities Act to access the equity capital markets from time to time after the
Closing should it be necessary or advisable to do so.

 

Article 5

CONDITIONS PRECEDENT TO CLOSING

 

5.1       Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities at the Closing. The obligation of each Purchaser to acquire
Securities at the Closing is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions, any of which may be waived by
such Purchaser (as to itself only):

 

(a)       Representations and Warranties. The representations and warranties
made by the Company in Section 3.1 shall be true and correct in all material
respects (except for those representations and warranties which are qualified as
to materiality, in which case such representations and warranties shall be true
and correct in all respects) as of the date when made and as of the Closing
Date, as though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

(b)       Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)       Consents. The Company shall have obtained in a timely fashion any and
all consents, permits, approvals, registrations and waivers necessary for
consummation of the purchase and sale of the Securities at the Closing
(including all Required Approvals, except for those set forth in clauses (i),
(ii) and (iii) of Section 3.1(e), which may be obtained after the Closing), all
of which shall be and remain so long as necessary in full force and effect.

 

(e)       No Suspensions of Trading in Common Stock. The Common Stock shall not
have been suspended, as of the Closing Date, by the Commission.

 

(f)       Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a).

 



25 

 

 

(g)       Termination. This Agreement shall not have been terminated in
accordance with Section 6.17 herein.

 

(h)       No Adverse Events.

 

(i)         Neither the Company nor any of its Subsidiaries shall have taken any
steps to seek protection pursuant to any law or statute relating to bankruptcy,
insolvency, reorganization, receivership, liquidation or winding up.

 

(ii)        Neither the Company nor any of its Subsidiaries shall have received
any notice from their respective creditors that such creditors intend to (A)
initiate involuntary bankruptcy proceedings or (B) accelerate any amounts owing
from the Company or any of its Subsidiaries to such creditor.

 

(iii)       Neither the Company nor any of its Subsidiaries, individually and on
a consolidated basis, shall be insolvent.

 

(iv)        Except as set forth in Section 3.1(k) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries shall have engaged in any
business or in any transaction, and shall not be about to engage in any business
or in any transaction, for which the Company’s or such Subsidiary’s remaining
assets constitute unreasonably small capital.

 

5.2       Conditions Precedent to the Obligations of BSC to Purchase Securities
at the Closing. The obligation of BSC to acquire Securities at the Closing is
subject to the fulfillment, on or prior to the Closing Date, of the Company
having executed and delivered the Letter Agreement to BSC, which condition may
be waived by BSC.

 

5.3       Conditions Precedent to the Obligations of the Company to sell
Securities at the Closing. The Company’s obligation to sell and issue the
Securities to each Purchaser at the Closing is subject to the fulfillment on or
prior to the Closing Date of the following conditions, any of which may be
waived by the Company:

 

(a)       Representations and Warranties. The representations and warranties
made by such Purchaser in Section 3.2 hereof shall be true and correct in all
material respects (except for those representations and warranties which are
qualified as to materiality, in which case such representations and warranties
shall be true and correct in all respects) as of the date when made, and as of
the Closing Date as though made on and as of such date, except for
representations and warranties that speak as of a different specified date.

 

(b)       Performance. Such Purchaser shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.

 

(c)       No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents.

 

(d)       Purchaser Deliverables. Such Purchaser shall have delivered its
Purchaser Deliverables in accordance with Section 2.2(b).

 



26 

 

 

(e)       Consents. Such Purchaser shall have obtained in a timely fashion any
and all consents, permits, approvals, registrations and waivers necessary from
any governmental authorities necessary for consummation of the purchase and sale
of the Securities at the Closing.

 

(f)       Termination. This Agreement shall not have been terminated in
accordance with Section 6.17 herein.

 

Article 6

MISCELLANEOUS

 

6.1       Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, the Company and the Purchasers shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the sale and issuance of the
Securities to the Purchasers.

 

6.2       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter thereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Purchasers will execute and deliver to the
other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

 

6.3       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:00 p.m., Boston time, on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section on a day that is not a Trading Day or later than 5:00 p.m., Boston
time, on any Trading Day, (c) the Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service with next day
delivery specified, or (d) upon actual receipt by the party to whom such notice
is required to be given. The address for such notices and communications shall
be as follows:

 



If to the Company: Corindus Vascular Robotics, Inc.   309 Waverley Oaks Road,
Suite 105   Waltham, MA 02452   Telephone No.: (508) 653-3335   Facsimile No.:
(508) 232-6000   Attention: Chief Executive Officer     With a copy to: Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C.   One Financial Center   Boston,
Massachusetts 02111   Telephone No.: (617) 348-1799   Facsimile No.: (617)
542-2241   Attention: William C. Hicks   Marc D. Mantell

 



27 

 

 

If to a Purchaser: To the address set forth under such Purchaser’s name on its
signature page hereto.



 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

6.4       Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Purchasers holding or having the
right to acquire at least a majority of the Shares to be purchased at the
Closing or then outstanding or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought; provided, however, that any such
amendment that affects a Purchaser in a manner differently than all other
Purchasers shall not be effective until such amendment is signed by such
Purchaser; and provided, further, that any waivers or amendments to Sections
2.2(c), 4.7, 4.9, and 5.2 shall require the prior written consent of BSC;
provided, further, that the Company may amend Exhibit A (without the consent of
the Purchasers holding or having the right to acquire at least a majority of the
Shares to be purchased at the Closing or then outstanding) solely for the
purposes of adding additional Purchasers prior to the Closing Date. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

 

6.5       Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

6.6       Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by the Company without the prior written consent of the
Purchasers (other than by merger or consolidation or to an entity which acquires
the Company, including by way of acquiring all or substantially all of the
Company’s assets). Any Purchaser may assign its rights hereunder in whole or in
part to any Person to whom such Purchaser assigns or transfers any Securities in
compliance with the Transaction Documents and applicable law, provided such
transferee shall agree in writing to be bound, with respect to the transferred
Securities, by the terms and conditions of this Agreement that apply to the
Purchasers.

 

6.7       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 



28 

 

 

6.8         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the Boston
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Boston Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such Boston Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.9         Survival. The representations and warranties contained herein shall
survive the Closing and the delivery of the Securities. Covenants to be
performed after the Closing shall survive until performed or observed in
accordance with their terms.

 

6.10       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

6.11       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor and achieves
that same or substantially the same effect or result, and upon so agreeing,
shall incorporate such substitute provision in this Agreement.

 

6.12       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the Transfer Agent of such loss, theft or destruction and the
execution by the holder thereof of a customary lost certificate affidavit of
that fact and an agreement to indemnify and hold harmless the Company and the
Transfer Agent for any losses in connection therewith or, if required by the
Transfer Agent, a bond in such form and amount as is required by the Transfer
Agent. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities. If a replacement certificate or
instrument evidencing any Securities is requested due to a mutilation thereof,
the Company may require delivery of such mutilated certificate or instrument as
a condition precedent to any issuance of a replacement.

 



29 

 

 

6.13       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agree to waive in any
action for specific performance of any such obligation (other than in connection
with any action for a temporary restraining order) the defense that a remedy at
law would be adequate.

 

6.14       Payment Set Aside. To the extent that the Company makes a payment or
payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other Person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

6.15       Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be deemed to be amended to appropriately account for such event.

 

6.16       Waiver of Conflicts. Each Purchaser acknowledges that: (a) it has
read this Agreement; (b) it has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Purchaser understands that the Company has been
represented in the preparation, negotiation and execution of this Agreement by
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., Company Counsel, and that
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. has not represented any
Purchaser or any stockholder, director or employee of the Company in the
preparation, negotiation and execution of this Agreement. Each Purchaser
acknowledges that Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. may have
in the past represented and may now or may in the future represent one or more
Purchasers or their Affiliates in matters unrelated to the transactions
contemplated by this Agreement, including the representation of such Purchasers
or their Affiliates in matters of a nature similar to those contemplated by this
Agreement. The Company and each Purchaser hereby acknowledge that they have has
had an opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, and hereby waives any conflict arising out
of such representation with respect to the matters contemplated by this
Agreement.

 



30 

 

 

6.17       Termination. This Agreement may be terminated and the sale and
purchase of the Shares abandoned at any time prior to the Closing by either the
Company or any Purchaser (with respect to itself only) upon written notice to
the other, if the Closing has not been consummated on or prior to 5:00 p.m.,
Boston time, on the Outside Date; provided, however, that the right to terminate
this Agreement under this Section 6.17 shall not be available to any Person
whose failure to comply with its obligations under this Agreement has been the
primary cause of or resulted in the failure of the Closing to occur on or before
such time. Nothing in this Section 6.17 shall be deemed to release any party
from any liability for any breach by such party of the terms and provisions of
this Agreement or the other Transaction Documents or to impair the right of any
party to compel specific performance by any other party of its obligations under
this Agreement or the other Transaction Documents. Upon a termination in
accordance with this Section 6.17, the Company and the Purchaser shall not have
any further obligation or liability (including arising from such termination) to
the other. The Company and Purchasers may extend the term of this Agreement in
accordance with the amendment provisions of Section 6.4 herein.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



31 

 

 

In Witness Whereof, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.



        COMPANY:         CORINDUS VASCULAR ROBOTICS, INC.         By:     Name:
  Title:       [Signature Pages for Purchasers Follow]



 

[Signature Page to Securities Purchase Agreement]

 



 

 

 



  PURCHASER:             [_________________________]             By:       Name:
      Title:  

 



  Aggregate Purchase Price (Subscription Amount):             $           Number
of Shares of Common Stock to be Acquired:                     Address for
Notice/Residency of Purchaser:                          

 











  Telephone No.:                       Facsimile No.:                          
      E-mail Address:               Attention:          

 

Delivery Instructions:

(if different than above)

 



c/o                     Street:             City/State/Zip:           Attention:
          Telephone No.:  



 

[Signature Page to Securities Purchase Agreement]

 



 

 

 

EXHIBITS:

 



A: Schedule of Purchasers



B Form of Registration Rights Agreement



C-1: Accredited Investor Questionnaire



C-2: Stock Certificate Questionnaire



D: Form of Opinion of Company Counsel



E: Irrevocable Transfer Agent Instructions



F: Form of Secretary’s Certificate



G: Form of Compliance Certificate



 



 

 

 

Exhibit A

 

Schedule of Purchasers

 



Purchaser Subscription Amount                    

 



 

 

 

Exhibit B

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is dated as of [ ● ],
2017, by and among Corindus Vascular Robotics, Inc., a Delaware corporation (the
“Company”), and the several signatories hereto.

 

Recitals

 

This Agreement is made pursuant to the Securities Purchase Agreement (the
“Purchase Agreement”), dated as of the date hereof between the Company and each
purchaser signatory thereto (each a “Purchaser” and collectively, the
“Purchasers”).

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each of the Holders
hereby agree as follows:

 

1.             Definitions. Capitalized terms used and not otherwise defined
herein that are defined in the Purchase Agreement shall have the meanings given
such terms in the Purchase Agreement. As used in this Agreement, the following
terms shall have the following meanings:

 

“Advice” has the meaning set forth in Section 6(d).

 

“Affiliate” has the meaning set forth in the Purchase Agreement.

 

“Agreement” has the meaning set forth in the preamble.

 

“Business Day” has the meaning set forth in the Purchase Agreement.

 

“Closing Date” has the meaning set forth in the Purchase Agreement.

 

“Commission” has the meaning set forth in the Purchase Agreement.

 

“Common Stock” has the meaning set forth in the Purchase Agreement.

 

“Company” has the meaning set forth in the preamble.

 

“Effective Date” means the date that the Registration Statement filed pursuant
to Section 2(a) is first declared effective by the Commission.

 

“Effectiveness Deadline” means, with respect to the Initial Registration
Statement or the New Registration Statement, the 90th calendar day following the
Closing Date (or, in the event the Commission reviews and has written comments
to the Initial Registration Statement or the New Registration Statement, the
120th calendar day following the Closing Date); provided, however, that if the
Effectiveness Deadline falls on a Saturday, Sunday or other day that the
Commission is closed for business, the Effectiveness Deadline shall be extended
to the next Business Day on which the Commission is open for business.

 

“Effectiveness Period” has the meaning set forth in Section 2(b).

 

“Event” has the meaning set forth in Section 2(c).

 



 

 

 

“Event Date” has the meaning set forth in Section 2(c).

 

“Exchange Act” has the meaning set forth in the Purchase Agreement.

 

“Filing Deadline” means, with respect to the Initial Registration Statement
required to be filed pursuant to Section 2(a), the 45th calendar day following
the Closing Date; provided, however, that if the Filing Deadline falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Deadline shall be extended to the next business day on which the
Commission is open for business.

 

“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 5(c).

 

“Indemnifying Party” has the meaning set forth in Section 5(c).

 

“Initial Registration Statement” means the initial Registration Statement filed
pursuant to Section 2(a) of this Agreement.

 

“Inspector” or “Inspectors” has the meaning set forth in Section 3(k).

 

“Liquidated Damages” has the meaning set forth in Section 2(c).

 

“Losses” has the meaning set forth in Section 5(a).

 

“New Registration Statement” has the meaning set forth in Section 2(a).

 

“Person” has the meaning set forth in the Purchase Agreement.

 

“Principal Trading Market” has the meaning set forth in the Purchase Agreement.

 

“Prior Registration Rights Agreement” means the Demand Registration Rights
Agreement dated August 8, 2014 by and among Your Internet Defender Inc.,
Koninklijke Philips N.V., HealthCor Partners Fund, L.P., HealthCor Hybrid
Offshore Master Fund, L.P., HealthCor Partners Fund II, L.P. and 20/20 Capital
III LLC.

 

“Proceeding” has the meaning set forth in the Purchase Agreement.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Purchase Agreement” has the meaning set forth in the Recitals.

 

“Purchaser” or “Purchasers” has the meaning set forth in the Recitals.

 

“Records” has the meaning set forth in Section 3(k).

 



2 

 

 

“Registrable Securities” means all of the Shares and any securities issued or
issuable upon any stock split, dividend or other distribution, recapitalization
or similar event with respect to the Shares, provided, that with respect to a
particular Holder, such Holder’s Shares shall cease to be Registrable Securities
upon the earliest to occur of the following: (A) a sale pursuant to a
Registration Statement or Rule 144 under the Securities Act (in which case, only
such security sold by the Holder shall cease to be a Registrable Security); (B)
becoming eligible for resale by the Holder under Rule 144 without the
requirement for the Company to be in compliance with the current public
information requirement thereunder and without volume or manner-of-sale
restrictions, pursuant to a written opinion letter of counsel for the Company to
such effect, addressed, delivered and acceptable to the Transfer Agent; or (C)
such Registrable Securities cease to be outstanding.

 

“Registration Statements” means any one or more registration statements of the
Company filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including,
without limitation, the Initial Registration Statement, the New Registration
Statement and any Remainder Registration Statements), including (in each case)
the amendments and supplements to such Registration Statements, including pre-
and post-effective amendments thereto, all exhibits and all material
incorporated by reference or deemed to be incorporated by reference in such
Registration Statements.

 

“Remainder Registration Statements” has the meaning set forth in Section 2(a).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Guidance” means (i) any publicly-available written or oral guidance,
comments, requirements or requests of the Commission staff, provided, that any
such oral guidance, comments, requirements or requests are reduced to writing by
the Commission and (ii) the Securities Act.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Selling Stockholder Questionnaire” means a questionnaire in the form attached
as Annex B hereto, or such other form of questionnaire as may reasonably be
adopted by the Company from time to time.

 

“Shares” means the shares of Common Stock issued or issuable to the Purchasers
pursuant to the Purchase Agreement.

 

“Trading Day” has the meaning set forth in the Purchase Agreement.

 

“Trading Market” has the meaning set forth in the Purchase Agreement.

 



3 

 

 

2.             Registration.

 

(a)          On or prior to the Filing Deadline, the Company shall prepare and
file with the Commission a Registration Statement covering the resale of all of
the Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 (the “Initial Registration Statement”). The Initial Registration
Statement shall be on Form S-3 (except that if the Company is then ineligible to
register for resale the Registrable Securities on Form S-3, in which case such
registration shall be on such other form available to register for resale the
Registrable Securities as a secondary offering) subject to the provisions of
Section 2(e) and shall contain (except if otherwise required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) a “Plan of Distribution” section substantially in the form attached
hereto as Annex A (which may be modified to respond to comments, if any,
provided by the Commission).

 

(i)         Notwithstanding the registration obligations set forth in this
Section 2, in the event the Commission informs the Company that all of the
Registrable Securities cannot, as a result of the application of Rule 415, be
registered for resale as a secondary offering on a single registration statement
or that any Holder must be named as an underwriter in the Registration
Statement, the Company agrees to promptly (x) inform each of the Holders thereof
and use its commercially reasonable efforts to file amendments to the Initial
Registration Statement as required by the Commission and/or (y) withdraw the
Initial Registration Statement and file a new registration statement (a “New
Registration Statement”), in either case covering the maximum number of
Registrable Securities permitted to be registered by the Commission, on Form S-3
or such other form available to register for resale the Registrable Securities
as a secondary offering; provided, however, that prior to filing such amendment
or New Registration Statement, the Company shall be obligated to use its
commercially reasonable efforts to advocate with the Commission for the
registration of all of the Registrable Securities in accordance with SEC
Guidance, including without limitation, Compliance and Disclosure Interpretation
612.09, in each case without naming any Holder as an underwriter in the
Registration Statement. Each Purchaser shall have the right to comment or have
their counsel comment on any written submission made to the staff of Commission
(the “Staff”) with respect to any disclosure specifically relating to such
Purchaser. No such written submission shall be made to the Staff containing
disclosure specifically relating to such Purchaser to which such Purchaser’s
counsel reasonably objects.

 

(ii)        Notwithstanding any other provision of this Agreement and subject to
the payment of liquidated damages in Section 2(c), if any SEC Guidance sets
forth a limitation of the number of Registrable Securities permitted to be
registered on a particular Registration Statement as a secondary offering
without naming any Holder as an underwriter (and notwithstanding that the
Company used commercially reasonable efforts to advocate with the Commission for
the registration of all or a greater number of Registrable Securities), unless
otherwise directed in writing by a Holder as to its Registrable Securities, the
Registrable Securities to be registered on such Registration Statement will be
reduced (applied, in the case that some Shares may be registered, to the Holders
on a pro rata basis based on the total number of unregistered Shares held by
such Holders), subject to a determination by the Commission that certain Holders
must be reduced first based on the number of Registrable Securities held by such
Holders. Any reduction of Registrable Securities pursuant to this Section
2(a)(ii) shall occur only after all securities that are not Registrable
Securities, if any, are first removed from such Registration Statement. In the
event the Company amends the Initial Registration Statement or files a New
Registration Statement, as the case may be, under clauses (x) or (y) above, the
Company will use its commercially reasonable efforts to file with the
Commission, as promptly as allowed by Commission or SEC Guidance provided to the
Company or to registrants of securities in general, one or more registration
statements on Form S-3 or such other form available to register for resale those
Registrable Securities that were not registered for resale on the Initial
Registration Statement, as amended, or the New Registration Statement (the
“Remainder Registration Statements”). No Holder shall be named as an
“underwriter” in any Registration Statement without such Holder’s prior written
consent.

 



4 

 

 

(b)          The Company shall use its commercially reasonable efforts to cause
each Registration Statement to be declared effective by the Commission as soon
as practicable and, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, no later than the Effectiveness
Deadline (including, with respect to the Initial Registration Statement or the
New Registration Statement, as applicable, filing with the Commission a request
for acceleration of effectiveness in accordance with Rule 461 promulgated under
the Securities Act within five Business Days after the date that the Company is
notified (orally or in writing, whichever is earlier) by the Commission that
such Registration Statement will not be “reviewed,” or not be subject to further
review and the effectiveness of such Registration Statement may be accelerated),
and, subject to Section 2(e), shall use its commercially reasonable efforts to
keep each Registration Statement continuously effective under the Securities Act
for so long as the securities registered for resale thereunder retain their
character as “Registrable Securities” (the “Effectiveness Period”). The Company
shall promptly notify the Holders via facsimile or electronic mail of the
effectiveness of a Registration Statement or any post-effective amendment
thereto on or before the first Trading Day after the date that the Company
telephonically confirms effectiveness with the Commission. The Company shall, by
9:30 a.m. Boston time on the first Trading Day after the Effective Date, file a
final Prospectus with the Commission, as required by Rule 424(b).

 

(c)          If: (i) the Initial Registration Statement is not filed with the
Commission on or prior to the Filing Deadline, (ii) the Initial Registration
Statement or the New Registration Statement, as applicable, is not declared
effective by the Commission (or otherwise does not become effective) for any
reason on or prior to the Effectiveness Deadline or (iii) after its Effective
Date and except for the reasons as set forth in Section 3(h), (A) such
Registration Statement ceases for any reason (including, without limitation, by
reason of a stop order or the Company’s failure to update the Registration
Statement), to remain continuously effective as to all Registrable Securities
included in such Registration Statement or (B) the Holders are not permitted to
utilize the Prospectus therein to resell such Registrable Securities for any
reason (other than due to a change in the “Plan of Distribution” or the
inaccuracy of any information regarding the Holders), in each case, for more
than an aggregate of 45 calendar days (which need not be consecutive days)
during any 12-month period (other than as a result of a material breach of this
Agreement by a Holder or a Holder’s failure to return a Selling Stockholder
Questionnaire within the time period provided by Section 2(d) hereof) (any such
failure or breach in clauses (i) through (iii) above being referred to as an
“Event,” and, for purposes of clauses (i) or (ii), the date on which such Event
occurs, or for purposes of clause (iii), the date on which such 45 calendar day
period is exceeded, being referred to as an “Event Date”), then in addition to
any other rights the Holders may have hereunder or under applicable law: (x)
within five Business Days after an Event Date relating to a failure in clause
(i) only, the Company shall pay to each Holder an amount in cash, as liquidated
damages and not as a penalty, equal to 1.0% of the aggregate purchase price paid
by such Holder pursuant to the Purchase Agreement for any Registrable Securities
held by such Holder on such Event Date; and (y) on each 30-day anniversary (or
pro rata portion thereof) following any Event Date (including, for the avoidance
of doubt, a failure in clause (i), in which case each 30-day anniversary shall
be measured commencing on the 31st day following such Event Date) until the
earlier of (1) the applicable Event is cured or (2) the Registrable Securities
are eligible for resale pursuant to Rule 144 without manner of sale or volume
restrictions, the Company shall pay to each Holder an amount in cash, as
liquidated damages and not as a penalty, equal to 1.0% of the aggregate purchase
price paid by such Holder pursuant to the Purchase Agreement for any
unregistered Registrable Securities then held by such Holder. The amounts
payable pursuant to the foregoing clauses (x) and (y) are referred to
collectively as “Liquidated Damages.” The parties agree that (1) notwithstanding
anything to the contrary herein or in the Purchase Agreement, no Liquidated
Damages shall be payable with respect to any period after the expiration of the
Effectiveness Period and in no event shall the aggregate amount of Liquidated
Damages payable to a Holder exceed, in the aggregate, 6.0% of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement and (2) in
no event shall the Company be liable in any 30-day period for Liquidated Damages
under this Agreement in excess of 1.0% of the aggregate purchase price paid by
the Holders pursuant to the Purchase Agreement. If the Company fails to pay any
Liquidated Damages pursuant to this Section 2(c) in full within 30 Business Days
after the date payable, the Company will pay interest thereon at a rate of 1.0%
per month (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Holder, accruing daily from the date such Liquidated
Damages are due until such amounts, plus all such interest thereon, are paid in
full. Unless otherwise specified in Section 2(c), the Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of an Event, except in the case of the
first Event Date. Notwithstanding the foregoing, nothing shall preclude any
Holder from pursuing or obtaining any available remedies at law, specific
performance or other equitable relief with respect to this Section 2(c) in
accordance with applicable law. The Company shall not be liable for Liquidated
Damages under this Agreement as to any Registrable Securities which may then be
resold under Rule 144 or which are not permitted by the Commission to be
included in a Registration Statement due solely to SEC Guidance from the time
that it is determined that such Registrable Securities are not permitted to be
registered until such time as the provisions of this Agreement as to the
Remainder Registration Statements required to be filed hereunder are triggered,
in which case the provisions of this Section 2(c) shall once again apply, if
applicable. In such case, the Liquidated Damages shall be calculated to only
apply to the percentage of Registrable Securities which are permitted in
accordance with SEC Guidance to be included in such Registration Statement. The
Effectiveness Deadline for a Registration Statement shall be extended without
default or Liquidated Damages hereunder in the event that the Company’s failure
to obtain the effectiveness of the Registration Statement on a timely basis
results from the failure of a Holder to timely provide the Company with
information requested by the Company and necessary to complete the Registration
Statement in accordance with the requirements of the Securities Act (in which
the Effectiveness Deadline would be extended with respect to Registrable
Securities held by such Holder).

 



5 

 

 

(d)          Each Holder agrees to furnish to the Company a completed Selling
Stockholder Questionnaire not more than ten Trading Days following the date of
this Agreement. At least five Trading Days prior to the first anticipated filing
date of a Registration Statement for any registration under this Agreement, the
Company will notify each Holder of the information the Company requires from
that Holder other than the information contained in the Selling Stockholder
Questionnaire, if any, which shall be completed and delivered to the Company
promptly upon request and, in any event, within two Trading Days prior to the
applicable anticipated filing date. Each Holder further agrees that it shall not
be entitled to be named as a selling security holder in the Registration
Statement or use the Prospectus for offers and resales of Registrable Securities
at any time, unless such Holder has returned to the Company a completed and
signed Selling Stockholder Questionnaire and a response to any reasonable
requests for further information as described in the previous sentence. If a
Holder of Registrable Securities returns a Selling Stockholder Questionnaire or
a request for further information, in either case, after its respective
deadline, the Company shall use its commercially reasonable efforts to take such
actions as are required to name such Holder as a selling security holder in the
Registration Statement or any pre-effective or post-effective amendment thereto
and to include (to the extent not theretofore included) in the Registration
Statement the Registrable Securities identified in such late Selling Stockholder
Questionnaire or request for further information. Each Holder acknowledges and
agrees that the information in the Selling Stockholder Questionnaire or request
for further information as described in this Section 2(d) will be used by the
Company in the preparation of the Registration Statement and hereby consents to
the inclusion of such information in the Registration Statement.

 

(e)          In the event that Form S-3 is not available for the registration of
the resale of Registrable Securities hereunder, the Company shall (i) register
the resale of the Registrable Securities on Form S-1 and (ii) undertake to
register the Registrable Securities on Form S-3 promptly after such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statement then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission.

 



6 

 

 

3.             Registration Procedures.

 

In connection with the Company’s registration obligations hereunder, the Company
shall:

 

(a)          Not less than five Trading Days prior to the filing of each
Registration Statement and not less than three Trading Days prior to the filing
of any related Prospectus or any amendment or supplement thereto (except for
Annual Reports on Form 10-K, and Quarterly Reports on Form 10-Q and Current
Reports on Form 8-K and any similar or successor reports), (i) furnish to the
Holder copies of such Registration Statement, Prospectus or amendment or
supplement thereto, substantially in the form as proposed to be filed, which
documents will be subject to the review of such Holder (it being acknowledged
and agreed that if a Holder does not object to or comment on the aforementioned
documents within such five Trading Day or three Trading Day period, as the case
may be, then the Holder shall be deemed to have consented to and approved the
use of such documents) and (ii) use commercially reasonable efforts to cause its
officers and directors, counsel and independent registered public accountants to
respond to such inquiries as shall be necessary, in the reasonable opinion of
respective counsel to each Holder, to conduct such review. The Company shall not
file any Registration Statement or Prospectus or any amendment or supplement
thereto in a form to which a Holder reasonably objects in good faith, provided
that, the Company is notified of such objection in writing within the five
Trading Day or three Trading Day period described above, as applicable, and
provided further, that no such delay in filing shall result in any Liquidated
Damages under Section 2(c).

 

(b)          (i) Subject to Section 3(h), prepare and file with the Commission
such amendments (including post-effective amendments) and supplements to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period; (ii) cause the
related Prospectus to be amended or supplemented by any required Prospectus
supplement (subject to the terms of this Agreement), and, as so supplemented or
amended, to be filed pursuant to Rule 424; (iii) respond as promptly as
reasonably practicable to any comments received from the Commission with respect
to each Registration Statement or any amendment thereto and, as promptly as
reasonably possible, provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “Selling Stockholders” but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company; and (iv) comply with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by a Registration Statement
until such time as all of such Registrable Securities cease to be Registrable
Securities or shall have been disposed of (subject to the terms of this
Agreement) in accordance with the intended methods of disposition by the Holders
thereof as set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented; provided, however, that in the event the Company
informs the Holders in writing that it does not satisfy the conditions specified
in Rule 172 and, as a result thereof, the Holders are required to deliver a
Prospectus in connection with any disposition of Registrable Securities, the
Company shall deliver to the Holders a copy of the Prospectus in electronic
format and each such Holder shall be responsible for the delivery of the
Prospectus to the Persons to whom such Holder sells any of the Registrable
Securities, and each Holder agrees to dispose of Registrable Securities in
compliance with the “Plan of Distribution” described in the Registration
Statement and otherwise in compliance with applicable federal and state
securities laws. In the case of amendments and supplements to a Registration
Statement which are required to be filed pursuant to this Agreement (including
pursuant to this Section 3(b)) by reason of the Company filing a report on Form
10-K, Form 10-Q or Form 8-K or any analogous report under the Exchange Act, the
Company shall have incorporated such report by reference into such Registration
Statement, if applicable, or shall file such amendments or supplements with the
Commission on the same day on which the Exchange Act report which created the
requirement for the Company to amend or supplement such Registration Statement
was filed.

 



7 

 

 

(c)          Notify the Holders (which notice shall, pursuant to clauses (iii)
through (vi) hereof, be accompanied by an instruction to suspend the use of the
Prospectus until the requisite changes have been made) as promptly as reasonably
practicable via facsimile or electronic mail (and, in the case of (i)(A) below,
not less than three Trading Days prior to such filing) and no later than two
Trading Days following the day: (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on any Registration Statement (in which case the Company shall
provide to each of the Holders true and complete copies of all comments that
pertain to the Holders as a “Selling Stockholder” or to the “Plan of
Distribution” and all written responses thereto, but not information that the
Company believes would constitute material and non-public information); and (C)
with respect to each Registration Statement or any post-effective amendment
thereto, when the same has become effective; (ii) of any request by the
Commission or any other Federal or state governmental authority for amendments
or supplements to a Registration Statement or Prospectus or for additional
information that pertains to the Holders as “Selling Stockholders” or the “Plan
of Distribution”; (iii) of the issuance by the Commission or any other Federal
or state governmental authority of any stop order suspending the effectiveness
of a Registration Statement covering any or all of the Registrable Securities or
the initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose and (v) of the occurrence of any event or passage of time that makes the
financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus, form of prospectus or supplement thereto, in
light of the circumstances under which they were made), not misleading; and (vi)
of the occurrence or existence of, or in anticipation of, any acquisition,
financing activity, regulatory developments or other material transaction
involving the Company, or any other event or condition of similar significance
to the Company, for which allowing the continued availability of a Registration
Statement or Prospectus would be, in the good faith determination of the Board
of Directors, materially detrimental to the Company, provided that, any and all
such information shall remain confidential to each Holder until such information
otherwise becomes public, unless disclosure by a Holder is required by law; and
provided, further, that notwithstanding each Holder’s agreement to keep such
information confidential, each such Holder makes no acknowledgement that any
such information is material, non-public information.

 

(d)          Use commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as practicable.

 

(e)          If requested by a Holder, furnish to such Holder, without charge,
at least one conformed copy of each Registration Statement and each amendment
thereto and all exhibits to the extent requested by such Person (including those
previously furnished or incorporated by reference) promptly after the filing of
such documents with the Commission; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the Commission’s EDGAR system.

 



8 

 

 

(f)          Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep each registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by each Registration Statement; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified, would subject the Company to
any material tax in any such jurisdiction where it is not then so subject or
file a general consent to service of process in any such jurisdiction.

 

(g)          If requested by a Holder, cooperate with such Holder to facilitate
the timely preparation and delivery of certificates or book-entry statements
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statement, which certificates or book entry statements shall be
free, to the extent permitted by the Purchase Agreement, and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.

 

(h)          Following the occurrence of any event contemplated by Section 3(c),
as promptly as reasonably practicable (taking into account the Company’s good
faith assessment of any adverse consequences to the Company and its stockholders
of the premature disclosure of such event), prepare a supplement or amendment,
including a post-effective amendment, to the affected Registration Statements or
a supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, form of prospectus or supplement thereto, in light
of the circumstances under which they were made), not misleading. If the Company
notifies the Holders in accordance with clauses (iii) through (vi) of Section
3(c) above to suspend the use of any Prospectus until the requisite changes to
such Prospectus have been made, then the Holders shall suspend use of such
Prospectus. The Company will use its commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed as promptly as is practicable. The
Company shall be entitled to exercise its right under this Section 3(h) to
suspend the availability of a Registration Statement and Prospectus for a period
not to exceed 45 calendar days (which need not be consecutive days) in any
12-month period without incurring liability for Liquidated Damages otherwise
required pursuant to Section 2(c).

 

(i)          The Company may require each selling Holder to furnish to the
Company a certified statement as to (i) the number of shares of Common Stock
beneficially owned by such Holder and any Affiliate thereof, (ii) any Financial
Industry Regulatory Authority, Inc. (“FINRA”) affiliations, (iii) any natural
persons who have the power to vote or dispose of the common stock and (iv) any
other information as may be requested by the Commission, FINRA or any state
securities commission. During any periods that the Company is unable to meet its
obligations hereunder with respect to the registration of Registrable Securities
because any Holder fails to furnish such information within three Trading Days
of the Company’s request, any Liquidated Damages that are accruing at such time
as to such Holder only shall be tolled and any Event that may otherwise occur
solely because of such delay shall be suspended as to such Holder only, until
such information is delivered to the Company; provided, however, if the failure
of the Holder to furnish the required information results the occurrence of an
Event under 2(c), any Liquidated Damages that are accruing at such time shall be
tolled and any such Event that occurs as a result thereof shall be suspended
until such time as the Holder furnishes such information.

 



9 

 

 

(j)          The Company shall cooperate with any registered broker through
which a Holder proposes to resell its Registrable Securities in effecting a
filing with FINRA pursuant to FINRA Rule 5110 as reasonably requested by any
such Holder, and the Company shall pay the filing fee required for the first
such filing within five Business Days of the request therefor.

 

(k)          At the request of any managing underwriter, make available at
reasonable times for inspection by such managing underwriter and such managing
underwriter’s legal counsel and any attorney, accountant or other agent retained
by such managing underwriter (each, an “Inspector” and collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Notwithstanding the foregoing,
Records and other information that the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors or used for any purpose other than as necessary or
appropriate for the purpose of such inspection (and the Inspectors shall confirm
their agreement in writing in advance to the Company if the Company shall so
request) unless (i) the disclosure of such Records is necessary, in the
Company’s judgment, to avoid or correct a misstatement or omission in the
Registration Statement, (ii) the release of such Records is ordered pursuant to
a subpoena or other order from a court of competent jurisdiction after
exhaustion of all appeals therefrom or (iii) the information in such Records was
known to the Inspectors on a non-confidential basis prior to its disclosure by
the Company or has been made generally available to the public.

 

(l)          If such sale is pursuant to an underwritten offering, (i) obtain
“comfort” letters dated the pricing and closing dates of such offering under the
underwriting agreement from the Company’s independent public accountants in
customary form and covering such matters of the type customarily covered by
“comfort” letters as the managing underwriter reasonably requests; (ii) enter
into a customary underwriting agreement with the underwriter containing
customary representations and warranties, covenants and legal opinions addressed
to the underwriters; (iii) take other such actions as reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities,
including causing its officers to participate in “road shows” and other
information meetings organized by the underwriters, if applicable, of reasonable
and customary duration and frequency (but not to exceed five days in each
instance); or (iv) deliver such documents and certificates as may be reasonably
requested and as are customarily delivered in similar offerings.

 

(m)          Cause all such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed.

 



10 

 

 

4.             Registration Expenses. All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions and all legal fees
and expenses of legal counsel for any Holder) shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Stock is then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Company in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders, but not including any jurisdictions outside the United States) and
(C) if not previously paid by the Company pursuant to Section 3(j) hereof, with
respect to any filing that may be required to be made by any broker through
which a Holder intends to make sales of Registrable Securities with FINRA
pursuant to FINRA Rule 5110), (ii) printing expenses (including, without
limitation, expenses of printing certificates for Registrable Securities and of
printing prospectuses if the printing of prospectuses is reasonably requested by
the Holders of a majority of the Registrable Securities included in the
Registration Statement), (iii) messenger, telephone and delivery expenses, (iv)
fees and disbursements of counsel for the Company, (v) Securities Act liability
insurance, if the Company so desires such insurance, and (vi) fees and expenses
of all other Persons retained by the Company in connection with the consummation
of the transactions contemplated by this Agreement. In addition, the Company
shall be responsible for all of its internal expenses incurred in connection
with the consummation of the transactions contemplated by this Agreement
(including, without limitation, all salaries and expenses of its officers and
employees performing legal or accounting duties), the expense of any annual
audit and the fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange as required hereunder. In no
event shall the Company be responsible for any underwriting, broker or similar
fees or commissions of any Holder or any legal fees or other costs of the
Holders.

 

5.             Indemnification.

 

(a)          Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, managers, stockholders,
Affiliates and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, partners, members, managers,
stockholders, agents and employees of each such controlling Person, to the
fullest extent permitted by applicable law, from and against any and all losses,
claims, damages, liabilities, amounts paid in settlement in accordance with
Section 5(c) hereof, costs (including, without limitation, reasonable costs of
preparation and investigation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, that arise out of or are based upon (i)
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), or arising out of or relating to any omission or alleged omission to
state a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading or (ii)
any violation or alleged violation by the Company of the Securities Act, the
Exchange Act or any state securities law, or any rule or regulation thereunder
relating to the offer or sale of the Registrable Securities pursuant to the
Registration Statement, except to the extent, but only to the extent that (A)
such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Holder, or to the extent that such information
relates to such Holder or such Holder’s proposed method of distribution of
Registrable Securities and was reviewed and approved in writing by such Holder
expressly for use in the Registration Statement, such Prospectus or in any
amendment or supplement thereto (it being understood that each Holder has
approved Annex A hereto for this purpose); provided, that such untrue statement
or alleged untrue statement or omission or alleged omission had not been
corrected in such Prospectus or in any amendment or supplement thereto prior to,
or concurrently with, the sale of Registrable Securities to the person asserting
the applicable indemnification claim, or (B) in the case of an occurrence of an
event of the type specified in Section 3(c)(iii)-(vi), related to the use by a
Holder of an outdated or defective Prospectus after the Company has notified
such Holder in writing that the Prospectus is outdated or defective and prior to
the receipt by such Holder of the Advice contemplated and defined in Section
6(d) below, following the receipt of the Advice the misstatement or omission
giving rise to such Loss would have been corrected, or (C) any such Losses arise
out of the Purchaser’s (or any other indemnified Person’s) failure to send or
give a copy of the Prospectus or supplement (as then amended or supplemented),
if required pursuant to Rule 172 under the Securities Act (or any successor
rule), to the Persons asserting an untrue statement or alleged untrue statement
or alleged untrue statement or omission or alleged omission at or prior to the
written confirmation of the sale of Registrable Securities to such Person if
such statement or omission was corrected in such Prospectus or supplement. The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding arising from or in connection with the transactions
contemplated by this Agreement of which the Company is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an Indemnified Party (as defined in Section 5(c)) and shall survive
the transfer of the Registrable Securities by the Holders.

 



11 

 

 

(b)          Indemnification by Holders. Each Holder shall, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents, stockholders, Affiliates and employees, each Person who controls the
Company (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act), and the directors, officers, agents or employees of such
controlling Persons, to the fullest extent permitted by applicable law, from and
against all Losses, as incurred, arising out of or are based solely upon any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or in any amendment or supplement
thereto, or arising out of or relating to any omission or alleged omission of a
material fact required to be stated therein or necessary to make the statements
therein (in the case of any Prospectus, or supplement thereto, in light of the
circumstances under which they were made) not misleading (i) to the extent, but
only to the extent, that such untrue statements or omissions are based upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein and such untrue statement or alleged untrue
statement or omission or alleged omission had not been corrected in such
Prospectus or in any amendment or supplement thereto prior to, or concurrently
with, the sale of Registrable Securities to the person asserting the applicable
indemnification claim, or (ii) to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and approved in writing by such Holder expressly for
use in a Registration Statement (it being understood that the Holder has
approved Annex A hereto for this purpose), such Prospectus or in any amendment
or supplement thereto or (iii) in the case of an occurrence of an event of the
type specified in Section 3(c)(iii)-(vi), to the extent, but only to the extent,
related to the use by such Holder of an outdated or defective Prospectus after
the Company has notified such Holder in writing that the Prospectus is outdated
or defective and prior to the receipt by such Holder of the Advice contemplated
in Section 6(d). In no event shall the liability of any selling Holder hereunder
(together with any liability under Section 5(d)) be greater in amount than the
dollar amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.

 

(c)          Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall have the right to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all reasonable fees and expenses incurred in connection with
defense thereof, provided, that the failure of any Indemnified Party to give
such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Agreement, except (and only) to the extent that it
shall be finally determined by a court of competent jurisdiction (which
determination is not subject to appeal or further review) that such failure
shall have materially and adversely prejudiced the Indemnifying Party.

 



12 

 

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (i) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (ii) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding or the Indemnifying Party does not, upon assuming the
defense of such Proceeding, conduct the defense of such claim actively and
diligently; (iii) the named parties to any such Proceeding (including any
impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest exists if the same counsel were to represent such
Indemnified Party and the Indemnifying Party; (iv) the claim is based upon any
Proceeding, indictment, allegation or investigation of a criminal nature; or (v)
the claim seeks an injunction or non-monetary or equitable relief against the
Indemnified Party, other than any such claim that is incidental to the primary
claim or claims and not material (in the case of clauses (ii)-(v), if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
such counsel shall be at the expense of the Indemnifying Party); provided, that
the Indemnifying Party shall not be liable for the fees and expenses of more
than one separate firm of attorneys at any time for all Indemnified Parties. The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its prior written consent, which consent shall not be
unreasonably withheld, delayed or conditioned. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding and such settlement does not require any Indemnified Party to
perform any covenant or refrain from engaging in any activity or include any
non-monetary limitation on the actions of any Indemnified Party or any of its
affiliates or any admission of fault, violation, culpability, malfeasance or
nonfeasance by, or on behalf of, or liability on behalf of, any such Indemnified
Party.

 

Subject to the terms of this Agreement, all fees and expenses of the Indemnified
Party (including reasonable fees and expenses to the extent incurred in
connection with investigating or preparing to defend such Proceeding in a manner
not inconsistent with this Section 5) shall be paid to the Indemnified Party, as
incurred, within 20 Trading Days of written notice thereof to the Indemnifying
Party; provided, that the Indemnified Party shall promptly reimburse the
Indemnifying Party for that portion of such fees and expenses applicable to such
actions for which such Indemnified Party is finally judicially determined to not
be entitled to indemnification hereunder. The failure to deliver written notice
to the Indemnifying Party within a reasonable time of the commencement of any
such action shall not relieve such Indemnifying Party of any liability to the
Indemnified Party under this Section 5, except to the extent that the
Indemnifying Party is materially and adversely prejudiced in its ability to
defend such action.

 

(d)          Contribution. If a claim for indemnification under Section 5(a) or
5(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Agreement, any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 5 was available to
such party in accordance with its terms.

 



13 

 

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), (A) no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission, including
pursuant to Section 5(b) above, and (B) no contribution will be made under
circumstances where the maker of such contribution would not have been required
to indemnify the Indemnified Party under the fault standards set forth in this
Section 5. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

6.             Piggyback Registrations

 

(a)          If, at any time when there are Registrable Securities then
outstanding aside from the period beginning on the date when the Company files
the Initial Registration Statement with the Commission and ending on the date
when the Commission declares the Initial Registration Statement effective, there
is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities (other than a registration statement relating to a rights offering,
or on Form S-4 or Form S-8 (each as promulgated under the Securities Act) or
their then equivalents relating to equity securities to be issued solely in
connection with any acquisition of or merger with any entity or business or
equity securities issuable in connection with the Company’s equity incentive or
other employee benefit plans), and even if there is such an effective
Registration Statement covering all of the Registrable Securities, in the event
that such offering for its own account or the account of others is to be
underwritten, then the Company shall deliver to each Holder a written notice of
such determination, and if, within ten (10) days after the date of the delivery
of such notice, any such Holder shall so request in writing, the Company shall
use its commercially reasonable efforts to include in such registration
statement all or any part of any Registrable Securities such Holder requests to
be registered. The Company shall have the right to postpone, terminate or
withdraw any registration initiated by it under this Section 6(a) prior to the
effectiveness of such registration whether or not any Holder has elected to
include securities in such registration. 

 



14 

 

 

(b)          The right of any Holder to registration pursuant to this Section 6
in connection with an underwritten offering shall be conditioned upon such
Holder’s participation in such underwriting and the inclusion of Registrable
Securities in the underwriting to the extent provided herein. Each Holder
proposing to distribute its securities through such underwriting shall (together
with the Company and the other holders distributing their securities through
such underwriting) enter into and perform such Holder’s obligations under an
underwriting agreement with the managing underwriter(s) selected for such
underwriting by the Company or other holder of securities having the right to
select such managing underwriter(s) (such underwriting agreement to be in the
form negotiated by the Company). Notwithstanding any other provision of this
Section 6, if the managing underwriter or underwriters of a proposed
underwritten offering with respect to which Holders of Registrable Securities
have exercised their piggyback registration rights advise the Board in writing
that in its or their good faith opinion the number of Registrable Securities
requested to be included in the offering thereby and all other securities
proposed to be sold in the offering exceeds the number which can be sold in such
underwritten offering without adversely affecting the success of such offering,
in light of market conditions, the Registrable Securities and such other
securities to be included in such underwritten offering shall be allocated, (i)
first, up to the total number of securities that the Company has requested to be
included in such registration, if such registration has been initiated by the
Company, or that any other holder of securities has requested to be included in
such registration, if such registration has been initiated by such other holder,
(ii) second, and only if all the securities referred to in clause (i) have been
included, all other securities proposed to be included in such offering by
Holders and other holders with registration rights pursuant to the Prior
Registration Rights Agreement (pro rata based upon the number of securities that
each of them shall have so requested to be included in such offering), and (iii)
third, and only if all the securities referred to in clauses (i) and (ii) have
been included, all other securities proposed to be included in such offering by
Holders and other holders with registration rights (pro rata based upon the
number of securities that each of them shall have so requested to be included in
such offering) that, in the opinion of the managing underwriter or underwriters,
can be sold without having such adverse effect. If any Holder disapproves of the
terms of any such underwriting, such Holder may elect to withdraw therefrom by
written notice to the Company and the managing underwriter (provided that, if
the managing underwriter(s) have provided such Holder with written notice of the
date on which the applicable Registration Statement will become effective no
later than five (5) Business Days prior to such effectiveness date, such
Holder’s written notice of such election must be given at least three (3)
Business Days prior to effectiveness of the applicable Registration Statement).
Any securities excluded or withdrawn from such underwriting shall be withdrawn
from such registration. 

 

7.             Rule 144 Compliance. With a view to making available to the
Holders the benefits of Rule 144 under the Securities Act and any other rule or
regulation of the Commission that may at any time permit a Holder to sell
securities of the Company to the public without registration, the Company shall:

 

(i)         use commercially reasonable efforts to make and keep public
information available, as those terms are understood and defined in Rule 144
under the Securities Act;

 

(ii)        use commercially reasonable efforts to file with the Commission in a
timely manner all reports and other documents required of the Company under the
Exchange Act, at any time when the Company is subject to such reporting
requirements; and

 

(iii)       furnish to any Holder, promptly upon request, a written statement by
the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act and of the Exchange Act, a copy of the most recent
annual or quarterly report of the Company, and such other reports and documents
so filed or furnished by the Company with the Commission as such Holder may
reasonably request in connection with the sale of Registrable Securities without
registration (in each case to the extent not readily publicly available).

 

8.             Miscellaneous.

 

(a)          Remedies. The Company and each Holder agree that monetary damages
may not provide adequate compensation for any losses incurred by reason of a
breach by it of any of the provisions of this Agreement and hereby further
agrees that, subject to the limitations set forth elsewhere in this Agreement,
in the event of a breach by the Company or by a Holder of any of their
obligations under this Agreement, each Holder or the Company, as the case may
be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, may be entitled to specific
performance of its rights under this Agreement.

 



15 

 

 

(b)          Compliance. Each Holder covenants and agrees that it will comply
with the prospectus delivery requirements of the Securities Act as applicable to
it (unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to the Registration Statement, and shall sell
the Registrable Securities only in accordance with a method of distribution
described in the Registration Statement

 

(c)          Discontinued Disposition. By its acquisition of Registrable
Securities, the Holder agrees that, upon receipt of a notice from the Company of
the occurrence of any event of the kind described in Section 3(c)(iii)-(vi),
such Holder will forthwith discontinue disposition of such Registrable
Securities under a Registration Statement until it is advised in writing (the
“Advice”) by the Company that the use of the applicable Prospectus (as it may
have been supplemented or amended) may be resumed. The Company will use its
commercially reasonable efforts to ensure that the use of the Prospectus may be
resumed as promptly as is practicable. The Company may provide appropriate stop
orders to enforce the provisions of this paragraph.

 

(d)          No Inconsistent Agreements. The Company has not entered, as of the
date hereof, nor shall the Company, on or after the date hereof, enter into any
agreement with respect to its securities, that would have the effect of
impairing the rights granted to the Holders in this Agreement or otherwise
conflicts with the provisions hereof.

 

(e)          Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
or waived unless the same shall be in writing and signed by the Company and
Holders holding no less that a majority of the then outstanding Registrable
Securities or, if such amendment, modification or supplement shall affect a
Holder in a manner disproportionate from other Holders then the signature of
such Holder shall be required, provided that any party may give a waiver as to
itself. Notwithstanding the foregoing, a waiver or consent to depart from the
provisions hereof with respect to a matter that relates exclusively to the
rights of Holders and that does not directly or indirectly affect the rights of
other Holders may be given by Holders of all of the Registrable Securities to
which such waiver or consent relates; provided, however, that the provisions of
this sentence may not be amended, modified, or supplemented except in accordance
with the provisions of the immediately preceding sentence.

 

(f)          Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

(g)          Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. The Company may not assign its
rights (except by merger or in connection with another entity acquiring all or
substantially all of the Company’s assets) or obligations hereunder without the
prior written consent of all the Holders of the then outstanding Registrable
Securities. Each Holder may assign its respective rights hereunder in the manner
and to the Persons as permitted under the Purchase Agreement provided in each
case that (i) the Holder agrees in writing with the transferee or assignee to
assign such rights and related obligations under this Agreement, and for the
transferee or assignee to assume such obligations, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment, (ii)
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of the name and address of such transferee or
assignee and the securities with respect to which such registration rights are
being transferred or assigned, (iii) at or before the time the Company received
the written notice contemplated by clause (ii) of this sentence, the transferee
or assignee agrees in writing with the Company to be bound by all of the
provisions contained herein and (iv) the transferee is an “accredited investor,”
as that term is defined in Rule 501 of Regulation D.

 



16 

 

 

(h)          Execution and Counterparts. This Agreement may be executed in two
or more counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party, it being understood that both parties
need not sign the same counterpart. In the event that any signature is delivered
by facsimile transmission or by e-mail delivery of a “.pdf” format data file,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “.pdf” signature were the original thereof.

 

(i)          Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

(j)          Cumulative Remedies. Except as provided herein, the remedies
provided herein are cumulative and not exclusive of any other remedies provided
by law.

 

(k)          Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their good faith reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(l)          Headings. The headings in this Agreement are for convenience only
and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows] 

 



17 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  CORINDUS VASCULAR ROBOTICS, INC.         By:       Name:     Title:

 



 

 

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

  HOLDER:         AUTHORIZED SIGNATORY         By:       Name:     Title:      
  ADDRESS FOR NOTICE



            c/o:           Street:           City/State/Zip:          
Attention:           Tel:           Fax:           Email:  



 



 

 

 

Annex A

 

PLAN OF DISTRIBUTION

 

The selling stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of common stock or interests
in shares of common stock on any stock exchange, market or trading facility on
which the shares are traded or in private transactions. These dispositions may
be at fixed prices, at prevailing market prices at the time of sale, at prices
related to the prevailing market price, at varying prices determined at the time
of sale, or at negotiated prices. The selling stockholders may use one or more
of the following methods when disposing of the shares or interests therein: 

 

●ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

●block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

●through brokers, dealers or underwriters that may act solely as agents;

 

●purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

●an exchange distribution in accordance with the rules of the applicable
exchange;

 

●privately negotiated transactions;

 

●through the writing or settlement of options or other hedging transactions
entered into after the effective date of the registration statement of which
this prospectus is a part, whether through an options exchange or otherwise;

  

●broker-dealers may agree with the selling stockholder to sell a specified
number of such shares at a stipulated price per share;

 

●one or more underwritten offerings on a firm commitment or best efforts basis;

 

●a combination of any such methods of disposition; and

  

●any other method permitted pursuant to applicable law.

 

The selling stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended, or Securities Act, if available, rather than
under this prospectus.

 

Broker-dealers engaged by the selling stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.

 



 

 

 

The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell shares of common stock from time to time under this
prospectus, or under a supplement or amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act amending the list
of selling stockholders to include the pledgee, transferee or other successors
in interest as selling stockholders under this prospectus.

 

Upon being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, we will file a
supplement to this prospectus, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of such selling stockholder and of the
participating broker-dealer(s), (ii) the number of shares involved, (iii) the
price at which such shares of common stock were sold, (iv) the commissions paid
or discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and (vi)
other facts material to the transaction. In addition, upon being notified in
writing by the selling stockholder that a donee or pledge intends to sell more
than 500 shares of common stock, we will file a supplement to this prospectus if
then required in accordance with applicable securities law.

 

The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of the shares of common stock or interests in shares
of common stock, the selling stockholders may enter into hedging transactions
after the effective date of the registration statement of which this prospectus
is a part with broker-dealers or other financial institutions, which may in turn
engage in short sales of the common stock in the course of hedging the positions
they assume. The selling stockholders may also sell shares of common stock short
after the effective date of the registration statement of which this prospectus
is a part and deliver these securities to close out their short positions, or
loan or pledge the common stock to broker-dealers that in turn may sell these
securities. The selling stockholders may also enter into option or other
transactions after the effective date of the registration statement of which
this prospectus is a part with broker-dealers or other financial institutions or
the creation of one or more derivative securities which require the delivery to
such broker-dealer or other financial institution of shares offered by this
prospectus, which shares such broker-dealer or other financial institution may
resell pursuant to this prospectus (as supplemented or amended to reflect such
transaction).

 

The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be “underwriters” within the meaning of the
Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.

 

We have advised the selling stockholders that they are required to comply with
Regulation M promulgated under the Securities Exchange Act during such time as
it may be engaged in a distribution of the shares. The foregoing may affect the
marketability of the common stock. 

 



 

 

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. The selling stockholders reserve the right to
accept and, together with their agents from time to time, to reject, in whole or
in part, any proposed purchase of common stock to be made directly or through
agents. We will not receive any of the proceeds from this offering.

 

We are required to pay all fees and expenses incident to the registration of the
shares. We have agreed to indemnify the selling stockholders against certain
losses, claims, damages and liabilities, including liabilities under the
Securities Act or otherwise.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of (a)
such time as all of the shares covered by this prospectus have been disposed of
pursuant to and in accordance with the registration statement, and (b) the date
on which the shares of common stock covered by this prospectus may be sold by
non-affiliates without any volume or manner of sale restrictions or current
public information pursuant to Rule 144 of the Securities Act. 

 



 

 

 

Annex B

 

CORINDUS VASCULAR ROBOTICS, INC.

 

SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE

 

The undersigned holder of shares of the common stock, par value $0.0001 per
share, of Corindus Vascular Robotics, Inc. (the “Company”) understands that the
Company intends to file with the Securities and Exchange Commission a
registration statement on Form S-3, or if Form S-3 is not available, Form S-1
(the “Resale Registration Statement”) for the registration and the resale under
Rule 415 of the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities in accordance with the terms of the Registration
Rights Agreement. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Registration Rights Agreement. 

 

In order to sell or otherwise dispose of any Registrable Securities pursuant to
the Resale Registration Statement, a holder of Registrable Securities generally
will be required to be named as a selling stockholder in the related prospectus
or a supplement thereto (as so supplemented, the “Prospectus”), deliver the
Prospectus to purchasers of Registrable Securities (including pursuant to Rule
172 under the Securities Act) and be bound by the provisions of the Registration
Rights Agreement (including certain indemnification provisions, as described
below). Holders must complete and deliver this Notice and Questionnaire in order
to be named as selling stockholders in the Prospectus.

 

Certain legal consequences arise from being named as a selling stockholder in
the Resale Registration Statement and the Prospectus. Holders of Registrable
Securities are advised to consult their own securities law counsel regarding the
consequences of being named or not named as a selling stockholder in the Resale
Registration Statement and the Prospectus. 

 

NOTICE

 

The undersigned holder (the “Selling Stockholder”) of Registrable Securities
hereby gives notice to the Company of its intention to sell or otherwise dispose
of Registrable Securities owned by it and listed below in Item (3), unless
otherwise specified in Item (3), pursuant to the Resale Registration Statement.
The undersigned, by signing and returning this Notice and Questionnaire,
understands and agrees that it will be bound by the terms and conditions of this
Notice and Questionnaire and the Registration Rights Agreement.

 

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

QUESTIONNAIRE

 

1.Name.

 

(a)Full Legal Name of Selling Stockholder:

 

 ____________________________

 

(b)Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

 ____________________________

  



 

 

 

(c)Full Legal Name of Natural Control Person (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by the questionnaire):

 

____________________________

 

2.Address for Notices to Selling Stockholder:

 

     
Telephone:_________________________________________________________________________________________________________________________________________________________________     
 
Fax:_____________________________________________________________________________________________________________________________________________________________________     
  Contact
Person:_____________________________________________________________________________________________________________________________________________________________     
  E-mail address of Contact Person:
_______________________________________________________________________________________________________________________________________________     
   

3.Beneficial Ownership of Registrable Securities:

 

(a)Type and Number of Registrable Securities beneficially owned:

 

____________________________

 

____________________________

 

____________________________

 

(b)Number of shares of Common Stock to be registered pursuant to this Notice for
resale:

 

____________________________

 

____________________________

 

____________________________

 

4.Broker-Dealer Status:

 

(a)Are you a broker-dealer?

 

Yes ☐        No ☐

 

(b)If “yes” to Section 4(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

 

Yes ☐       No ☐

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

(c)Are you an affiliate of a broker-dealer?

 

Yes ☐      No ☐

 

Note:      If yes, provide a narrative explanation below:

 

____________________________

 

____________________________

 



 

 

 

(d)If you are an affiliate of a broker-dealer, do you certify that you bought
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

 

Yes ☐      No ☐

 

Note:If no, the Commission’s staff has indicated that you should be identified
as an underwriter in the Registration Statement.

 

5.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.

 

Type and amount of other securities beneficially owned:

 

_________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________

 

_________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________

 

6.Relationships with the Company:

 

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

__________________________________________________________________________________________________________________

__________________________________________________________________________________________________________________

__________________________________________________________________________________________________________________

_________________________________________________________________________________________________________________

 

7.Plan of Distribution:

 

The undersigned has reviewed the form of Plan of Distribution attached as Annex
A to the Registration Rights Agreement, and hereby confirms that, except as set
forth below, the information contained therein regarding the undersigned and its
plan of distribution is correct and complete.

 

State any exceptions here:

 __________________________________________________________________________________________________________________

__________________________________________________________________________________________________________________

 



 

 

 

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof and prior to the effective date of any applicable Resale Registration
Statement. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing, by hand delivery, confirmed or facsimile
transmission, first-class mail or air courier guaranteeing overnight delivery at
the address set forth below. In the absence of any such notification, the
Company shall be entitled to continue to rely on the accuracy of the information
in this Notice and Questionnaire.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items (1) through (7) above and the inclusion
of such information in the Resale Registration Statement and the Prospectus. The
undersigned understands that such information will be relied upon by the Company
in connection with the preparation or amendment of any such Registration
Statement and the Prospectus.

 

By signing below, the undersigned acknowledges that it understands its
obligation to comply, and agrees that it will comply, with the provisions of the
Exchange Act and the rules and regulations thereunder, particularly Regulation M
in connection with any offering of Registrable Securities pursuant to the Resale
Registration Statement. The undersigned also acknowledges that it understands
that the answers to this Questionnaire are furnished for use in connection with
Registration Statements filed pursuant to the Registration Rights Agreement and
any amendments or supplements thereto filed with the Commission pursuant to the
Securities Act.

 

The undersigned hereby acknowledges and is advised of the following
Interpretation A.65 of the July 1997 SEC Manual of Publicly Available Telephone
Interpretations regarding short selling:

 

“An Issuer filed a Form S-3 registration statement for a secondary offering of
common stock which is not yet effective. One of the selling stockholders wanted
to do a short sale of common stock “against the box” and cover the short sale
with registered shares after the effective date. The issuer was advised that the
short sale could not be made before the registration statement become effective,
because the shares underlying the short sale are deemed to be sold at the time
such sale is made. There would, therefore, be a violation of Section 5 if the
shares were effectively sold prior to the effective date.”

 

By returning this Questionnaire, the undersigned will be deemed to be aware of
the foregoing interpretation.

 

I confirm that, to the best of my knowledge and belief, the foregoing statements
(including, without limitation the answers to this Questionnaire) are correct.

 

 

 

  

Annex B

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.

 

Dated:     Beneficial Owner:        

  By:       Name:     Title:



 



[Signature Page to Selling Stockholder Notice and Questionnaire]

 

 

 

  

Exhibit C-1

 

ACCREDITED INVESTOR QUESTIONNAIRE 

(ALL INFORMATION WILL BE TREATED CONFIDENTIALLY)

 

To:         Corindus Vascular Robotics, Inc.

 

This Investor Questionnaire (this “Questionnaire”) must be completed by each
potential investor in connection with the offer and sale of the shares of the
common stock, par value $0.0001 per share (the “Securities”), of Corindus
Vascular Robotics, Inc., a Delaware corporation (the “Company”). The Securities
are being offered and sold by the Company without registration under the
Securities Act of 1933, as amended (the “Act”), and the securities laws of
certain states, in reliance on the exemptions contained in Section 4(2) of the
Act and on Regulation D promulgated thereunder and in reliance on similar
exemptions under applicable state laws. The Company must determine that a
potential investor meets certain suitability requirements before offering or
selling Securities to such investor. The purpose of this Questionnaire is to
assure the Company that each investor will meet the applicable suitability
requirements. The information supplied by you will be used in determining
whether you meet such criteria, and reliance upon the private offering
exemptions from registration is based in part on the information herein
supplied.

 

This Questionnaire does not constitute an offer to sell or a solicitation of an
offer to buy any security. Your answers will be kept strictly confidential.
However, by signing this Questionnaire, you will be authorizing the Company to
provide a completed copy of this Questionnaire to such parties as the Company
deems appropriate in order to ensure that the offer and sale of the Securities
will not result in a violation of the Act or the securities laws of any state
and that you otherwise satisfy the suitability standards applicable to
purchasers of the Securities. All potential investors must answer all applicable
questions and complete, date and sign this Questionnaire. Please print or type
your responses and attach additional sheets of paper if necessary to complete
your answers to any item.

 

PART A.BACKGROUND INFORMATION

 

Name of Beneficial Owner of the Securities:
__________________________________________________________________________________________

 



Business Address:     (Number and Street)





      (City) (State) (Zip Code)





 

Telephone Number: (__)  



 

If a corporation, partnership, limited liability company, trust or other entity:
 

 



Type of entity:  

 

State of formation:  

 

Approximate Date of formation:  



 



Were you formed for the purpose of investing in the securities being
offered?        Yes ____ No ____

 



 

 

 

If an individual:

 



Residence Address:           (Number and Street)           (City)   (State) (Zip
Code)         Telephone Number: (___)
_________________________________________________________________________________________________________
        Age:______________ Citizenship:________________ Where registered to
vote:___________________________________________



 

Set forth in the space provided below the state(s), if any, in the United States
in which you maintained your residence during the past two years and the dates
during which you resided in each state:

 

Are you a director or executive officer of the Company?       Yes ____ No ____

 

Social Security or Taxpayer Identification No.:
_______________________________________________________________________________________

 

PART B.ACCREDITED INVESTOR QUESTIONNAIRE

 

In order for the Company to offer and sell the Securities in conformance with
state and federal securities laws, the following information must be obtained
regarding your investor status. Please initial each category applicable to you
as a Purchaser of Securities of the Company.

 

______ (1)       A bank as defined in Section 3(a)(2) of the Securities Act, or
any savings and loan association or other institution as defined in Section
3(a)(5)(A) of the Securities Act whether acting in its individual or fiduciary
capacity;

 

______ (2)        A broker or dealer registered pursuant to Section 15 of the
Securities Exchange Act of 1934;

 

______ (3)        An insurance company as defined in Section 2(13) of the
Securities Act;

 

______ (4)        An investment company registered under the Investment Company
Act of 1940 or a business development company as defined in Section 2(a)(48) of
such act;

 

______ (5)        A Small Business Investment Company licensed by the U.S. Small
Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;

 

______ (6)       A plan established and maintained by a state, its political
subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000;

 

______ (7)        An employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
plan fiduciary, as defined in Section 3(21) of such act, which is either a bank,
savings and loan association, insurance company, or registered investment
adviser, or if the employee benefit plan has total assets in excess of
$5,000,000 or, if a self-directed plan, with investment decisions made solely by
persons that are accredited investors;

 



 

 

 

______ (8)        A private business development company as defined in Section
202(a)(22) of the Investment Advisers Act of 1940;

 

______ (9)       An organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, Massachusetts or similar business trust, or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of $5,000,000;

 

______ (10)      A trust, with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Securities, whose purchase is directed
by a sophisticated person who has such knowledge and experience in financial and
business matters that such person is capable of evaluating the merits and risks
of investing in the Company;

 

______ (11)      A natural person whose individual net worth, or joint net worth
with that person’s spouse, at the time of his purchase exceeds $1,000,000
(excluding the value of such persons’ primary residence);

 

______ (12)      A natural person who had an individual income in excess of
$200,000 in each of the two most recent years, or joint income with that
person’s spouse in excess of $300,000, in each of those years, and has a
reasonable expectation of reaching the same income level in the current year;

 

______ (13)      An executive officer or director of the Company;

 

______ (14)      An entity in which all of the equity owners qualify under any
of the above subparagraphs. If the undersigned belongs to this investor category
only, list the equity owners of the undersigned, and the investor category which
each such equity owner satisfies.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 

 

 



A. FOR EXECUTION BY AN INDIVIDUAL:    

  By:                   Name:                   Title:               Date:      
   

B. FOR EXECUTION BY AN ENTITY:    

  Entity Name:             By:                   Name:                      
Title:          

C. ADDITIONAL SIGNATURES (if required by partnership, corporation or trust
document):    

 



  Entity Name:             By:                   Name:                      
Title:          



  Entity Name:             By:                   Name:                      
Title:          



[Signature Page to Accredited Investor Questionnaire]

 



 

 

 

Exhibit C-2

 

STOCK CERTIFICATE QUESTIONNAIRE

 

Pursuant to Section 2.2(b)(vi) of the Agreement, please provide us with the
following information:

 

1.The exact name that the Securities are to be registered in (this is the name
that will appear on the stock certificate(s)). You may use a nominee name if
appropriate:         

 

2.The relationship between the Purchaser of the Securities and the Registered
Holder listed in response to Item 1 above:         

 

3.The mailing address, email address, telephone number, and facsimile number of
the Registered Holder listed in response to Item 1 above:               

 

4.The Tax Identification Number (or, if an individual, the Social Security
Number) of the Registered Holder listed in response to Item 1 above:      

 





 

 

Exhibit D

 
Form of Opinion of Company Counsel

 

1.          The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of Delaware. The Company has all requisite
corporate power and authority to (a) enter into and perform its obligations
under the Transaction Documents and (b) own and operate its properties and
assets and to carry on its business as now conducted and as proposed to be
conducted (as described in the Company’s Annual Report on Form 10-K for its
fiscal year ended December 31, 2015) (the “Annual Report”). The Company is duly
qualified to transact business and is in good standing in the Commonwealth of
Massachusetts.

 

2.          Each of the Transaction Documents constitutes the valid and binding
agreement of the Company, enforceable against the Company in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, arrangement, moratorium or
other similar laws affecting creditors’ rights generally, and subject to general
equity principles and to limitations on availability of equitable relief,
including specific performance.

 

3.          The execution, delivery and performance of the Transaction Documents
by the Company, the compliance with the terms and provisions thereof by the
Company and the issuance and sale of the Securities by the Company will not (a)
violate the provisions of the Company’s Certificate of Incorporation or Bylaws,
(b) violate any law, rule or regulation of the United States of America, the
Commonwealth of Massachusetts or the State of Delaware that in our experience is
normally applicable to transactions of the type contemplated by the Transaction
Documents or (c) violate any agreement to which the Company is a party or bound
(this opinion being limited (i) to those agreements identified on Exhibit A
attached hereto (the “Material Contracts”) and (ii) in that we express no
opinion with respect to any violation or default (x) arising under or based upon
any cross-default provision insofar as it relates to a violation or default
under an agreement not identified on Exhibit A attached hereto, (y) arising as a
result of any violation or default under any agreement or covenant by failure to
comply with any financial or numerical requirement requiring computation or (z)
under any provisions therein relating to the occurrence of a “material adverse
event” or words of similar import).

 

4.          No consent, approval, authorization or order of, or filing,
declaration or registration with, any federal, Delaware or Massachusetts
governmental agency or body or any court is required in connection with the
execution, delivery or performance of the Transaction Documents by the Company,
or in connection with the issuance or sale of the Securities by the Company to
the Purchasers, except (i) the filing with the Securities and Exchange
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Securities and Exchange Commission under
Regulation D of the Securities Act of 1933, as amended, (iv) the filing of any
requisite notices and/or application(s) to the NYSE MKT for the issuance and
sale of the Securities for trading or quotation, as the case may be, thereon in
the time and manner required thereby, and (v) those that have been made or
obtained prior to the date hereof.

 

5.          It is not necessary in connection with the offer and sale of the
Securities to the Purchasers under the Purchase Agreement to register the
Securities under the Securities Act of 1933, as amended, assuming the accuracy
of the representations and warranties of the Purchasers in the Purchase
Agreement.

 

6.          To our actual knowledge, there is no litigation or any governmental
proceeding involving the Company, pending or threatened, that challenges the
validity or enforceability of the Purchase Agreement or the Registration Rights
Agreement, or seeks to enjoin the performance of the Purchase Agreement or the
Registration Rights Agreement by the Company.

 



 

 

 

7.          The Company is not required to register as an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.

 

8.          The Securities have been duly authorized and, upon issuance,
delivery and payment therefor as described in the Purchase Agreement, will be
validly issued, fully paid and nonassessable. The issuance and sale of the
Securities are not subject to any preemptive or similar rights under the
Company’s Certificate of Incorporation or Bylaws or under any Material Contract
other than as set forth on Schedule I hereto.

 

9.          The execution, delivery and performance of the Transaction Documents
have been duly authorized by all necessary corporate action of the Company, and
the Transaction Documents have been duly executed and delivered by the Company.

 



 

 

 



Exhibit E

 

CORINDUS VASCULAR ROBOTICS, INC.

 

[●], 2017

 

Manhattan Transfer Registrar Company



57 Eastwood Road 

Miller Place, New York 11764



Attn: [●]

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
[●], 2017 (the ”Agreement”), by and among Corindus Vascular Robotics, Inc., a
Delaware corporation (the ”Company”), and the purchasers named therein
(collectively, and including permitted transferees, the “Holders”), pursuant to
which the Company is issuing to the Holders shares of common stock of the
Company, par value $0.0001 per share (the “Common Stock”).

 

By this letter, you are irrevocably authorized and directed to issue an
aggregate of [●] shares of the Company’s Common Stock (the “Shares”). The Shares
should be issued as [book restricted shares] in the names and denominations
specified on Schedule I hereto. The Shares have not been registered and are,
therefore, “restricted shares.” Accordingly, the Common Shares should bear the
following restricted legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

The Shares may be issued to any Holder in certificate form (each, a
“Certificate” and collectively, the “Certificates”) upon request. Any
Certificate issued should contain the aforementioned legend.

 

This letter shall also serve as our irrevocable authorization and direction to
you (provided that you are the transfer agent of the Company at such time and
the conditions set forth in this letter are satisfied), subject to any stop
transfer instructions that we may issue to you from time to time, if any, to
issue shares of Common Stock upon transfer or resale of the Shares.

 

You acknowledge and agree that so long as you have received written confirmation
from the Company’s legal counsel that a registration statement covering resales
of the Shares has been declared effective by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), and a copy of such registration statement, then, unless
otherwise required by law, you shall use your commercially reasonable efforts to
issue the certificates representing the Shares registered in the names of such
Holders or transferees, as the case may be, within three (3) Business Days of
your receipt of a notice of transfer of Shares, and such certificates shall not
bear any legend restricting transfer of the Shares thereby and should not be
subject to any stop-transfer restriction.

 





 

 



[●], 2017



Page 2

 

A form of written confirmation from the Company’s outside legal counsel that a
registration statement covering resales of the Shares has been declared
effective by the Commission under the Securities Act (which confirmation shall
be delivered to you upon effectiveness of the registration statement) is
attached hereto as Annex A.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



 





 

 



  Very truly yours,         CORINDUS VASCULAR ROBOTICS, INC.       By:   Name:
Mark J. Toland   Title: Chief Executive Officer and President



  

Acknowledged and Agreed:



 

Manhattan Transfer Registrar Company

 



By:       Name:   Title:            



Date: __________________________, 2017

 



[Signature Page to Authorization Letter to Transfer Agent]

 







 

 

Schedule I

 

Holders

 

Holders Address EIN Common
Shares                                                                          
                                             

 



 

 

Annex A

 

FORM OF NOTICE OF EFFECTIVENESS OF REGISTRATION STATEMENT

 

Manhattan Transfer Registrar Company



57 Eastwood Road 

Miller Place, New York 11764



Attn: _________________

 

Re: Corindus Vascular Robotics, Inc.

 

Ladies and Gentlemen:

 

Corindus Vascular Robotics, Inc., a Delaware corporation (the “Company”), has
entered into a Securities Purchase Agreement, dated as of [●], 2017, with the
buyers named therein (collectively, the ”Purchasers”) pursuant to which the
Company issued to the Purchasers shares of the Company’s common stock, $0.0001
par value per share (the “Common Stock”). Pursuant to that certain Registration
Rights Agreement of even date, the Company agreed to register the resale of the
Common Stocks (the ”Registrable Securities”), under the Securities Act of 1933,
as amended (the “Securities Act”). In connection with the Company’s obligations
under the Registration Rights Agreement, on [___], 2017, the Company filed a
Registration Statement on Form S-3 (File No. 333-                    ) (the
“Registration Statement”) with the Securities and Exchange Commission (the
“Commission”) relating to the Registrable Securities which names each of the
Purchasers as a selling stockholder thereunder and set forth as Exhibit A
hereto.

 

In connection with the foregoing, we advise you that a member of the
Commission’s staff has advised us by telephone that the Commission has entered
an order declaring the Registration Statement effective under the Securities Act
at ____ [a.m.][p.m.] on [___], 2017, and we have no knowledge, after telephonic
inquiry of a member of the staff, that any stop order suspending its
effectiveness has been issued or that any proceedings for that purpose are
pending before, or threatened by, the Commission and the Registrable Securities
are available for resale under the Securities Act pursuant to the Registration
Statement. Based upon the foregoing, we are of the opinion that as of the date
of this opinion, the Registrable Securities have been duly authorized and, when
issued by you, will be validly issued, fully paid and non-assessable, and are
registered for resale under the Securities Act under the effective Registration
Statement and may be issued without a restrictive legend.

 

This letter shall serve as our standing notice to you that the Common Stock may
be freely transferred by the Purchasers pursuant to the Registration Statement.
You need not require further letters from us to effect any future legend-free
issuance or reissuance of shares of Common Stock to the Purchasers or the
transferees of the Purchasers, as the case may be, as contemplated by the
Company’s Irrevocable Transfer Agent Instructions dated [●], 2017, provided at
the time of such reissuance, the Company has not otherwise notified you that the
Registration Statement is unavailable for the resale of the Registrable
Securities. This letter shall serve as our standing instructions with regard to
this matter.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 

 



  Very truly yours,         CORINDUS VASCULAR ROBOTICS, INC.       By:   Name:
Mark J. Toland   Title: Chief Executive Officer and President



 

[Signature Page to Notice of Effectiveness of Registration Statement]

 



 

 

Exhibit A

 

Registration Statement

 





 

 



Exhibit F

 

corindus vascular robotics, Inc.

 

Secretary’s Certificate

 

[●], 2017

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Corindus Vascular Robotics, Inc., a Delaware corporation
(the “Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company, pursuant to Section
2.2(a)(v) of the Securities Purchase Agreement, dated as of [●], 2017, by and
among the Company and the purchasers party thereto (the “Securities Purchase
Agreement”), and further certifies in his official capacity, in the name and on
behalf of the Company, the items set forth below. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Securities
Purchase Agreement.

 

1.Attached hereto as Exhibit A is a true, correct and complete copy of the
resolutions duly adopted by the Board of Directors of the Company and any duly
authorized committee thereof by unanimous written consent on [●], 2017 approving
the transactions contemplated by the Securities Purchase Agreement and the other
Transaction Documents and the issuance of the Securities. Such resolutions have
not in any way been amended, modified, revoked or rescinded, have been in full
force and effect since their adoption and are now in full force and effect and
are the only resolutions adopted by the Board of Directors of the Company or any
duly authorized committee thereof relating to the transactions contemplated by
the Transaction Documents.

 

2.Attached hereto as Exhibit B-1 is a true, correct and complete copy of the
Certificate of Incorporation of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Certificate of Incorporation, the same being in full force and
effect as of the date hereof. Attached hereto as Exhibit B-2 is a true, correct
and complete copy of the Bylaws of the Company, together with any and all
amendments thereto, and no action has been taken to further amend, modify or
repeal such Bylaws, the same being in full force and effect as of the date
hereof.

 

3.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Securities
Purchase Agreement and each of the Transaction Documents on behalf of the
Company, and the signature appearing opposite such person’s name below is such
person’s genuine signature.

 

  Name Title Signature   Mark J. Toland Chief Executive Officer and President  
  David W. Long Chief Financial Officer and Senior Vice President, Secretary and
Treasurer   

 

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, the undersigned have executed this certificate as of the
date first set forth above.

 





      David W. Long   Secretary





 

I, Mark J. Toland, Chief Executive Officer and President, hereby certify that
David W. Long is the duly elected, qualified and acting Secretary of the Company
and that the signature set forth above is his true signature.



      Mark J. Toland   Chief Executive Officer and President

 

[Signature Page to Secretary’s Certificate]

 



 



 

Exhibit A

 

Board Resolutions

 



 

 

Exhibit B-1

 

Certificate of Incorporation

 



 

 

Exhibit B-2

 

Bylaws

 





 

 



Exhibit G

 

Corindus vascular robotics, Inc.

 

Compliance Certificate

 

[●], 2017

 

The undersigned, the Chief Executive Officer and President of Corindus Vascular
Robotics, Inc., a Delaware corporation (the “Company”), pursuant to Section
2.2(a)(vi) of the Securities Purchase Agreement, dated as of [●], 2017, by and
among the Company and Purchasers (as defined therein) (the “Securities Purchase
Agreement”), hereby represents, warrants and certifies as follows (capitalized
terms used but not otherwise defined herein shall have the meaning set forth in
the Securities Purchase Agreement):

 

1.The representations and warranties made by the Company in Section 3.1 of the
Securities Purchase Agreement are true and correct in all material respects
(except for those representations and warranties which are qualified as to
materiality, in which case such representations and warranties are true and
correct in all respects) as of the date when made and as of the date hereof, as
though made on and as of such date, except for such representations and
warranties that speak as of a different specified date.

 

2.The Company has performed, satisfied and complied in all material respects
with all covenants, agreements and conditions required by the Transaction
Documents to be performed, satisfied or complied with by it at or prior to the
date hereof.

 

3.As of the date hereof, (a) neither the Company nor any of its Subsidiaries
shall have taken any steps to seek protection pursuant to any law or statute
relating to bankruptcy, insolvency, reorganization, receivership, liquidation or
winding up; (b) neither the Company nor any of its Subsidiaries shall have
received any notice from their respective creditors that such creditors intend
to (I) initiate involuntary bankruptcy proceedings or (II) accelerate any
amounts owing from the Company or any of its Subsidiaries to such creditor; (c)
neither the Company nor any of its Subsidiaries, individually and on a
consolidated basis, shall be insolvent; and (d) except as set forth in Section
3.1(k) of the Disclosure Schedule, neither the Company nor any of its
Subsidiaries shall have engaged in any business or in any transaction, and shall
not be about to engage in any business or in any transaction, for which the
Company’s or such Subsidiary’s remaining assets constitute unreasonably small
capital.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first set forth above.

 





        Mark J. Toland   Chief Executive Officer and President

 

[Signature Page to Compliance Certificate]

 



 